Name: Regulation (EU) NoÃ 1315/2013 of the European Parliament and of the Council of 11Ã December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision NoÃ 661/2010/EU Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of transport;  transport policy;  information technology and data processing;  air and space transport;  maritime and inland waterway transport;  land transport;  European construction
 Date Published: nan

 20.12.2013 EN Official Journal of the European Union L 348/1 REGULATION (EU) No 1315/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure, Whereas: (1) Decision No 1692/96/EC of the European Parliament and of the Council (3) was recast in the interest of clarity by Decision No 661/2010/EU of the European Parliament and of the Council (4). (2) The planning, development and operation of trans-European transport networks contribute to the attainment of major Union objectives, as set out in, inter alia, the Europe 2020 Strategy and the Commission White Paper entitled "Roadmap to a Single European Transport Area  Towards a competitive and resource efficient transport system" ("the White Paper"), such as the smooth functioning of the internal market and the strengthening of economic, social and territorial cohesion. Their specific objectives also include allowing the seamless, safe and sustainable mobility of persons and goods, ensuring accessibility and connectivity for all regions of the Union, and contributing to further economic growth and competitiveness in a global perspective. Those specific objectives should be achieved by establishing interconnections and interoperability between national transport networks in a resource-efficient and sustainable way. For example, rail interoperability could be enhanced by innovative solutions aimed at improving compatibility between systems, such as on-board equipment and multi-gauge rail tracks. (3) Growth in traffic has resulted in increased congestion in international transport. In order to ensure the international mobility of passengers and goods, the capacity of the trans-European transport network and the use of that capacity should be optimised and, where necessary, expanded by removing infrastructure bottlenecks and bridging missing infrastructure links within and between Member States and, as appropriate, neighbouring countries, and taking into account the ongoing negotiations with candidate and potential candidate countries. (4) As stated in the White Paper, the efficiency and effectiveness of transport can be significantly enhanced by ensuring a better modal integration across the network, in terms of infrastructure, information flows and procedures. (5) The White Paper calls for the deployment of transport-related information and communication technology to ensure improved and integrated traffic management and to simplify administrative procedures through improved freight logistics, cargo tracking and tracing, and optimised schedules and traffic flows. As such measures promote the efficient management and use of transport infrastructure, they should fall within the scope of this Regulation. (6) The trans-European transport network policy has to take into account the evolution of transport policy and infrastructure ownership. Member States are still the principal entity in charge of creating and maintaining transport infrastructure. However, other entities, including private-sector partners, have also become relevant for the implementation of a multimodal trans-European transport network and the related investments, including regional and local authorities, infrastructure managers, concessionaires or port and airport authorities. (7) The trans-European transport network consists to a large extent of existing infrastructure. In order fully to achieve the objectives of the new trans-European transport network policy, uniform requirements regarding the infrastructure should be established in a Regulation to be complied with by the infrastructure of the trans-European transport network. (8) The trans-European transport network should be developed through the creation of new transport infrastructure, through the rehabilitation and upgrading of existing infrastructure and through measures promoting its resource-efficient use. In specific cases, due to the absence of regular maintenance in the past, rehabilitation of rail infrastructure is necessary. Rehabilitation is a process resulting in the achievement of the original construction parameters of existing railway infrastructure facilities combined with the long-term improvement of its quality compared to its current state, in line with the application of the requirements and provisions of this Regulation. (9) In the implementation of projects of common interest, due consideration should be given to the particular circumstances of the individual project concerned. Where possible, synergies with other policies should be exploited, for instance with tourism aspects by including, within civil engineering structures such as bridges or tunnels, bicycle infrastructure for long-distance cycling paths like the EuroVelo routes. (10) The trans-European transport network should best be developed through a dual-layer structure consisting of a comprehensive network and a core network based on a common and transparent methodology, those two layers being the highest level of infrastructure planning within the Union. (11) The comprehensive network should be a Europe-wide transport network ensuring the accessibility and connectivity of all regions in the Union, including the remote, insular and outermost regions, as also pursued by the Integrated Maritime Policy established by Regulation (EU) No 1255/2011 of the European Parliament and of the Council (5), and strengthening social and economic cohesion between them. The guidelines laid down by this Regulation ("the guidelines") should set the requirements for the infrastructure of the comprehensive network, in order to promote the development of a high-quality network throughout the Union by 2050. (12) The White Paper also acknowledges that there remain substantial divergences, in terms of transport infrastructure, between Eastern and Western parts of the Union. Those divergences need to be tackled in order to achieve a fully integrated European transport infrastructure network. (13) The core network should be identified and appropriate measures should be taken for its development by 2030 as a priority within the framework provided by the comprehensive network. The core network should constitute the backbone of the development of a sustainable multimodal transport network and should stimulate the development of the entire comprehensive network. It should enable Union action to concentrate on those components of the trans-European transport network with the highest European added value, in particular cross-border sections, missing links, multimodal connecting points and major bottlenecks serving the objective, set out in the White Paper, of reducing greenhouse gas emissions from transport by 60 % below 1990 levels by 2050. (14) Exemptions from the infrastructure requirements applicable to the core network should be possible in duly justified cases. This should include cases where investment cannot be justified, for example in sparsely populated areas. (15) The particular situation of isolated or partially isolated rail networks should be recognised by way of exemptions from certain infrastructure requirements. (16) When carrying out the review of the implementation of the core network by 2023, the Commission should take into account national implementation plans and future enlargements. (17) The trans-European transport network covers only part of the existing transport networks. In the framework of the review of the implementation of the core network by 2023, the Commission should evaluate, in cooperation with the Member States concerned, whether other parts, such as certain class III inland waterways, should be integrated into the network. In the context of that review, the Commission should also assess the state of progress of the projects and should be able, where necessary, to reconsider the deadlines, taking account of any developments that may affect the likelihood of those deadlines being met. (18) When carrying out the review of the implementation of the core network by 2023, the Commission, after consulting the Member States, should evaluate whether to include other parts in the network, especially the priority projects included in Decision No 661/2010/EU. (19) In order to establish the core network in a coordinated and timely manner, thereby making it possible to maximise the network benefits, Member States concerned should ensure that appropriate measures are taken to finalise the projects of common interest by 2030. With respect to the comprehensive network, Member States should make all possible efforts with the aim of completing it and complying with the relevant provisions of the guidelines by 2050. (20) It is necessary to identify projects of common interest which will contribute to the achievement of the trans-European transport network and which contribute to the achievement of the objectives and correspond to the priorities established in the guidelines. Their implementation should depend on their degree of maturity, on their compliance with Union and national legal procedures and on the availability of financial resources, without prejudging the financial commitment of a Member State or of the Union. (21) Projects of common interest should demonstrate a European added value. Cross-border projects typically have a high European added value, but may have lower direct economic effects compared to purely national projects. Such cross-border projects should be the subject of priority intervention by the Union in order to ensure that they are implemented. (22) Projects of common interest for which Union funding is sought should be the subject of a socio-economic cost-benefit analysis based on a recognised methodology, taking into account the relevant social, economic, climate-related and environmental benefits and costs. The analysis of climate-related and environmental costs and benefits should be based on the environmental impact assessment carried out pursuant to Directive 2011/92/EU of the European Parliament and of the Council (6). (23) In order to contribute to the climate reduction targets of the Transport White Paper of a 60 % cut in greenhouse gas emissions below 1990 levels by 2050, the greenhouse gas impacts of projects of common interest in the form of new, extended or upgraded transport infrastructures should be assessed. (24) Some parts of the network are managed by actors other than Member States. However, Member States are responsible for ensuring that the rules governing the network are correctly applied within their territory. As the development and implementation of the trans-European transport network requires a common application of this Regulation, all parts of the network should be subject to the rights and obligations provided for by this Regulation, as well as to those laid down in other relevant Union and national law. (25) Cooperation with neighbouring and third countries is necessary in order to ensure connection and interoperability between the respective infrastructure networks. Therefore, the Union should where appropriate promote projects of common interest with those countries. (26) In order to achieve modal integration across the network, adequate planning of the trans-European transport network is required. This also entails the implementation of specific requirements throughout the network in terms of infrastructure, telematic applications, equipment and services. It is therefore necessary to ensure adequate and concerted deployment of such requirements across Europe for each transport mode and for their interconnection across the trans-European transport network and beyond, in order to obtain the benefits of the network effect and to make efficient long-range trans-European transport operations possible. (27) In order to determine existing and planned transport infrastructures for the comprehensive and the core network, maps should be provided and adapted over time to take into account the evolution of traffic flows. The technical basis of those maps is provided by the interactive geographical and technical information system for the trans-European transport network (TENtec), which contains a higher level of detail concerning the trans-European transport infrastructure. (28) The guidelines should set priorities in order to enable the trans-European transport network to be developed within the specified timescale. (29) Telematic applications are necessary in order to provide the basis for optimising traffic and transport operations and traffic safety and improving related services. Information to passengers, including information on ticketing and reservation systems, should be provided in line with Commission Regulation (EU) No 454/2011 (7). (30) The guidelines should provide for the development of the comprehensive network in urban nodes, in accordance with Union aims regarding sustainable urban mobility, as those nodes are the starting point or the final destination ("last mile") for passengers and freight moving on the trans-European transport network and are points of transfer within or between different transport modes. (31) Thanks to its large scale, the trans-European transport network should provide the basis for the large-scale deployment of new technologies and innovation, which, for example, can help to enhance the overall efficiency of the European transport sector and reduce its carbon footprint. This will contribute towards the objectives of the Europe 2020 Strategy and the White Paper's target of a 60 % cut in greenhouse gas emissions by 2050 (based on 1990 levels) and at the same time contribute to the objective of increasing fuel security for the Union. In order to achieve those objectives, the availability of alternative clean fuels should be improved throughout the trans-European transport network. The availability of alternative clean fuels should be based on demand for those fuels and there should not be any requirement to provide access to each alternative clean fuel at each fuel station. (32) The trans-European transport network must ensure efficient multi-modality in order to allow better and more sustainable modal choices to be made for passengers and freight and in order to enable large volumes to be consolidated for transfers over long distances. This will make multimodality economically more attractive for passengers, users and freight forwarders. (33) In order to achieve a high-quality and efficient transport infrastructure across all modes, the development of the trans-European transport network should take into account the security and safety of passengers and freight movements, the contribution to climate change and the impact of climate change and of potential natural and man-made disasters on infrastructure and accessibility for all transport users. (34) During infrastructure planning, Member States and other project promoters should give due consideration to the risk assessments and adaptation measures adequately improving resilience to climate change and environmental disasters. (35) Member States and other project promoters should carry out environmental assessments of plans and projects as provided for in Council Directive 92/43/EEC (8), Directive 2000/60/EC of the European Parliament and of the Council (9), Directive 2001/42/EC of the European Parliament and of the Council (10), Directive 2009/147/EC of the European Parliament and of the Council (11) and Directive 2011/92/EU in order to avoid or, where avoidance is not possible, to mitigate or compensate for negative impacts on the environment, such as landscape fragmentation, soil sealing and air and water pollution as well as noise, and to protect biodiversity effectively. (36) The protection of the environment and of biodiversity, as well as the strategic requirements of inland waterway transport, should be taken into account. (37) Member States and other project promoters should ensure that assessments of projects of common interest are carried out efficiently, avoiding unnecessary delays. (38) Transport infrastructure should promote seamless mobility and accessibility for all users, in particular elderly people, persons of reduced mobility and disabled passengers. (39) Member States should carry out ex-ante assessments of the accessibility of infrastructure and of the services connected to it. (40) The core network should be a subset of the comprehensive network overlaying it. It should represent the strategically most important nodes and links of the trans-European transport network, according to traffic needs. It should be multimodal, that is to say, it should include all transport modes and their connections as well as relevant traffic and information management systems. (41) The core network has been identified on the basis of an objective planning methodology. That methodology has identified the most important urban nodes, ports and airports, as well as border crossing points. Wherever possible, those nodes are connected with multimodal links as long as they are economically viable, environmentally sustainable and feasible until 2030. The methodology has ensured the interconnection of all Member States and the integration of the main islands into the core network. (42) In order to implement the core network within the given timescale, a corridor approach could be used as an instrument to coordinate different projects on a transnational basis and to synchronise the development of the corridor, thereby maximising network benefits. That instrument should not be understood as a basis for the prioritisation of certain projects on the core network. Core network corridors should help to develop the infrastructure of the core network in such a way as to address bottlenecks, enhance cross-border connections and improve efficiency and sustainability. They should contribute to cohesion through improved territorial cooperation. (43) Core network corridors should also address wider transport policy objectives and facilitate interoperability, modal integration and multimodal operations. This should allow specially developed corridors which are optimised in terms of emissions, thus minimising environmental impacts and increasing competitiveness, and which are also attractive on account of their reliability, limited congestion and low operating and administrative costs. The corridor approach should be transparent and clear and the management of such corridors should not create additional administrative burdens or costs. (44) In agreement with the Member State concerned, the European Coordinators provided for in this Regulation should facilitate measures to design the right governance structure and to identify the sources of financing, both private and public, for complex cross-border projects for each core network corridor. European Coordinators should facilitate the coordinated implementation of the core network corridors. (45) The role of the European Coordinators is of major importance for the development of, and cooperation along, the corridors. (46) The core network corridors should be in line with the rail freight corridors set up in accordance with Regulation (EU) No 913/2010 of the European Parliament and of the Council (12) as well as the European Deployment Plan for the European Rail Traffic Management System (ERTMS) provided for in Commission Decision 2009/561/EC (13). (47) In order to maximise consistency between the guidelines and the programming of the relevant financial instruments available at Union level, trans-European transport network funding should comply with this Regulation and be based, in particular, on Regulation (EU) No 1316/2013 of the European Parliament and of the Council (14). Correspondingly, it should aim at aligning and combining funding from relevant internal and external instruments such as structural and cohesion funds, the Neighbourhood Investment Facility (NIF) and the Instrument for Pre-Accession Assistance (IPA) (15), and from financing from the European Investment Bank, the European Bank for Reconstruction and Development and other financial institutions. (48) In order to update the maps included in Annex I to take into account possible changes resulting from the actual usage of certain elements of transport infrastructure analysed against pre-established quantitative thresholds, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union ("TFEU"), subject to Article 172 thereof, should be delegated to the Commission in respect of amendments to Annexes I and II. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (49) The interests of regional and local authorities, as well as those of local civil society affected by a project of common interest, should be appropriately taken into account in the planning and construction phase of projects. (50) The European and national frameworks for transport infrastructure planning and implementation, as well as for the provision of transport services, offer opportunities for stakeholders to contribute to the achievement of the objectives of this Regulation. The new instrument for the implementation of the trans-European transport network, i.e. core network corridors, is a strong means of realising the respective potential of stakeholders, of promoting cooperation between them and of strengthening complementarity with actions by Member States. (51) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (16). (52) Since the objectives of this Regulation, in particular the coordinated establishment and development of the trans-European transport network, cannot be sufficiently achieved by the Member States and can therefore, by reason of the need for coordination of those objectives, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (53) Decision No 661/2010/EU should be repealed. (54) This Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, in order to allow for the timely adoption of the delegated and implementing acts provided for by this Regulation, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PRINCIPLES Article 1 Subject matter 1. This Regulation establishes guidelines for the development of a trans-European transport network comprising a dual-layer structure consisting of the comprehensive network and of the core network, the latter being established on the basis of the comprehensive network. 2. This Regulation identifies projects of common interest and specifies the requirements to be complied with for the management of the infrastructure of the trans-European transport network. 3. This Regulation sets out the priorities for the development of the trans-European transport network. 4. This Regulation provides for measures for the implementation of the trans-European transport network. The implementation of projects of common interest depends on their degree of maturity, the compliance with Union and national legal procedures, and the availability of financial resources, without prejudging the financial commitment of a Member State or of the Union. Article 2 Scope 1. This Regulation applies to the trans-European transport network as shown on the maps contained in Annex I. The trans-European transport network comprises transport infrastructure and telematic applications as well as measures promoting the efficient management and use of such infrastructure and permitting the establishment and operation of sustainable and efficient transport services. 2. The infrastructure of the trans-European transport network consists of the infrastructure for railway transport, inland waterway transport, road transport, maritime transport, air transport and multimodal transport, as determined in the relevant sections of Chapter II. Article 3 Definitions For the purpose of this Regulation, the following definitions apply: (a) 'project of common interest' means any project carried out pursuant to the requirements and in compliance with the provisions of this Regulation; (b) 'neighbouring country' means a country falling within the scope of the European Neighbourhood Policy including the Strategic Partnership, the Enlargement Policy, and the European Economic Area or the European Free Trade Association; (c) 'third country' means any neighbouring country or any other country with which the Union may cooperate to achieve the objectives pursued by this Regulation; (d) 'European added value' means the value of a project which, in addition to the potential value for the respective Member State alone, leads to a significant improvement of either transport connections or transport flows between the Member States which can be demonstrated by reference to improvements in efficiency, sustainability, competitiveness or cohesion, in line with the objectives set out in Article 4; (e) 'infrastructure manager' means any body or undertaking that is responsible, in particular, for establishing or maintaining transport infrastructure. This may also include the management of infrastructure control and safety systems; (f) 'telematic applications' means systems using information, communication, navigation or positioning/localisation technologies in order to manage infrastructure, mobility and traffic on the trans-European transport network effectively and to provide value-added services to citizens and operators, including systems for safe, secure, environmentally sound and capacity-efficient use of the network. They may also include onboard devices, provided they form an indivisible system with corresponding infrastructure components. They include systems, technologies and services referred to in points (g) to (l); (g) 'intelligent transport system' (ITS) means a system as specified in Directive 2010/40/EU of the European Parliament and of the Council (17); (h) 'air traffic management system' means a system as specified in Regulation (EC) No 552/2004 of the European Parliament and of the Council (18) and in the European Air Traffic Management (ATM) Master Plan as specified in Council Regulation (EC) No 219/2007 (19); (i) 'Vessel Traffic Monitoring and Information Systems' (VTMIS) means systems deployed to monitor and manage traffic and maritime transport, using information from Automatic Identification Systems of Ships (AIS), Long-Range Identification and Tracking of Ships (LRIT) and coastal radar systems and radio communications as provided for in Directive 2002/59/EC of the European Parliament and of the Council (20), and includes the integration of the national maritime information systems through SafeSeaNet; (j) 'River Information Services (RIS)' means information and communication technologies on inland waterways as specified in Directive 2005/44/EC of the Parliament and of the Council (21); (k) 'e -Maritime services' means services using advanced and interoperable information technologies in the maritime transport sector to simplify administrative procedures and to facilitate the throughput of cargo at sea and in port areas, including single-window services such as the integrated maritime single window provided for in Directive 2010/65/EU of the European Parliament and of the Council (22), port community systems and relevant customs information systems; (l) 'European Rail Traffic Management System' (ERTMS) means the system defined in Commission Decision 2006/679/EC (23) and Commission Decision 2006/860/EC (24); (m) 'cross-border section' means the section which ensures the continuity of a project of common interest between the nearest urban nodes on both sides of the border of two Member States or between a Member State and a neighbouring country; (n) 'multimodal transport' means the carriage of passengers or freight, or both, using two or more modes of transport; (o) 'interoperability' means the ability, including all the regulatory, technical and operational conditions, of the infrastructure in a transport mode to allow safe and uninterrupted traffic flows which achieve the required levels of performance for that infrastructure or mode; (p) 'urban node' means an urban area where the transport infrastructure of the trans-European transport network, such as ports including passenger terminals, airports, railway stations, logistic platforms and freight terminals located in and around an urban area, is connected with other parts of that infrastructure and with the infrastructure for regional and local traffic; (q) 'bottleneck' means a physical, technical or functional barrier which leads to a system break affecting the continuity of long-distance or cross-border flows and which can be surmounted by creating new infrastructure or substantially upgrading existing infrastructure that could bring significant improvements which will solve the bottleneck constraints; (r) 'logistic platform' means an area which is directly linked to the transport infrastructure of the trans-European transport network including at least one freight terminal, and which enables logistics activities to be carried out; (s) 'freight terminal' means a structure equipped for transhipment between at least two transport modes or between two different rail systems, and for temporary storage of freight, such as ports, inland ports, airports and rail-road terminals; (t) 'socio-economic cost-benefit analysis' means a quantified ex-ante evaluation, based on a recognised methodology, of the value of a project, taking into account all the relevant social, economic, climate-related and environmental benefits and costs. The analysis of climate-related and environmental costs and benefits shall be based on the environmental impact assessment carried out pursuant to Directive 2011/92/EU; (u) 'isolated network' means the rail network of a Member State, or a part thereof, with a track gauge different from that of the European standard nominal track gauge (1 435 mm), for which certain major infrastructure investments cannot be justified in economic cost-benefit terms by virtue of the specificities of that network arising from its geographic detachment or peripheral location; (v) 'NUTS region' means a region as defined in the Nomenclature of Territorial Units for Statistics; (w) 'alternative clean fuels' means fuels such as electricity, hydrogen, biofuels (liquids), synthetic fuels, methane (natural gas (CNG and LNG) and biomethane) and liquefied petroleum gas (LPG) which serve, at least partly, as a substitute for fossil oil sources in the supply of energy to transport, contribute to its decarbonisation and enhance the environmental performance of the transport sector. Article 4 Objectives of the trans-European transport network The trans-European transport network shall strengthen the social, economic and territorial cohesion of the Union and contribute to the creation of a single European transport area which is efficient and sustainable, increases the benefits for its users and supports inclusive growth. It shall demonstrate European added value by contributing to the objectives laid down in the following four categories: (a) cohesion through: (i) accessibility and connectivity of all regions of the Union, including remote, outermost, insular, peripheral and mountainous regions, as well as sparsely populated areas; (ii) reduction of infrastructure quality gaps between Member States; (iii) for both passenger and freight traffic, interconnection between transport infrastructure for, on the one hand, long-distance traffic and, on the other, regional and local traffic; (iv) a transport infrastructure that reflects the specific situations in different parts of the Union and provides for a balanced coverage of all European regions; (b) efficiency through: (i) the removal of bottlenecks and the bridging of missing links, both within the transport infrastructures and at connecting points between these, within Member States' territories and between them; (ii) the interconnection and interoperability of national transport networks; (iii) optimal integration and interconnection of all transport modes; (iv) the promotion of economically efficient, high-quality transport contributing to further economic growth and competitiveness; (v) efficient use of new and existing infrastructure; (vi) cost-efficient application of innovative technological and operational concepts; (c) sustainability through: (i) development of all transport modes in a manner consistent with ensuring transport that is sustainable and economically efficient in the long term; (ii) contribution to the objectives of low greenhouse gas emissions, low-carbon and clean transport, fuel security, reduction of external costs and environmental protection; (iii) promotion of low-carbon transport with the aim of achieving by 2050 a significant reduction in CO2 emissions, in line with the relevant Union CO2 reduction targets; (d) increasing the benefits for its users through: (i) meeting the mobility and transport needs of its users within the Union and in relations with third countries; (ii) ensuring safe, secure and high-quality standards, for both passenger and freight transport; (iii) supporting mobility even in the event of natural or man-made disasters, and ensuring accessibility to emergency and rescue services; (iv) the establishment of infrastructure requirements, in particular in the field of interoperability, safety and security, which will ensure quality, efficiency and sustainability of transport services; (v) accessibility for elderly people, persons of reduced mobility and disabled passengers. Article 5 Resource-efficient network 1. The trans-European transport network shall be planned, developed and operated in a resource-efficient way, through: (a) development, improvement and maintainance of existing transport infrastructure; (b) optimisation of infrastructure integration and interconnection; (c) the deployment of new technologies and telematic applications, where such deployment is economically justified; (d) the taking into account of possible synergies with other networks, in particular trans-European energy or telecommunication networks; (e) the assessment of strategic environmental impacts, with the establishment of appropriate plans and programmes and of impacts on mitigation of the effects of climate change; (f) measures to plan and expand infrastructure capacity where necessary; (g) adequate consideration of the vulnerability of transport infrastructure with regard to a changing climate as well as natural or man-made disasters, with a view to addressing those challenges. 2. In planning and developing the trans-European transport network, Member States shall take account of the particular circumstances in the various parts of the Union, such as, in particular, tourism aspects and topographical features of the regions concerned. They may adapt the detailed route alignment of sections within the limits indicated in point (c) of Article 49(4) while ensuring compliance with the requirements set out therein. Article 6 Dual-layer trans-European transport network structure 1. The gradual development of the trans-European transport network shall be achieved, in particular, by implementing a dual-layer structure for that network with a coherent and transparent methodological approach, comprising a comprehensive network and a core network. 2. The comprehensive network shall consist of all existing and planned transport infrastructures of the trans-European transport network as well as measures promoting the efficient and socially and environmentally sustainable use of such infrastructure. It shall be identified and developed in accordance with Chapter II. 3. The core network shall consist of those parts of the comprehensive network which are of the highest strategic importance for achieving the objectives for the development of the trans-European transport network. It shall be identified and developed in accordance with Chapter III. Article 7 Projects of common interest 1. Projects of common interest shall contribute to the development of the trans-European transport network through the creation of new transport infrastructure, through the rehabilitation and upgrading of the existing transport infrastructure and through measures promoting the resource-efficient use of the network. 2. A project of common interest shall: (a) contribute to the objectives falling within at least two of the four categories set out in Article 4; (b) comply with Chapter II, and if it concerns the core network, comply in addition with Chapter III; (c) be economically viable on the basis of a socio-economic cost-benefit analysis; (d) demonstrate European added value. 3. A project of common interest may encompass its entire cycle, including feasibility studies and permission procedures, implementation and evaluation. 4. Member States shall take all necessary measures to ensure that the projects are carried out in compliance with relevant Union and national law, in particular with Union legal acts on the environment, climate protection, safety, security, competition, state aid, public procurement, public health and accessibility. 5. Projects of common interest are eligible for Union financial assistance under the instruments available for the trans-European transport network. Article 8 Cooperation with third countries 1. The Union may support, including financially, projects of common interest in order to connect the trans-European transport network with infrastructure networks of neighbouring countries in so far as such projects: (a) connect the core network at border crossing points and concern infrastructure necessary to ensure seamless traffic flow, border checks, border surveillance and other border control procedures; (b) ensure the connection between the core network and the transport networks of the third countries, with a view to enhancing economic growth and competitiveness; (c) complete the transport infrastructure in third countries which serve as links between parts of the core network in the Union; (d) implement traffic management systems in those countries; (e) promote maritime transport and motorways of the sea, excluding financial support to third-country ports; (f) facilitate inland waterway transport with third countries. Such projects shall enhance the capacity or utility of the trans-European transport network in one or more Member States. 2. Without prejudice to paragraph 1, the Union may cooperate with third countries to promote other projects, without providing financial support, in so far as such projects seek to: (a) promote the interoperability between the trans-European transport network and networks of third countries; (b) promote the extension of the trans-European transport network policy into third countries; (c) facilitate air transport with third countries, in order to promote efficient and sustainable economic growth and competitiveness, including the extension of the Single European Sky and improved air traffic management cooperation; (d) facilitate maritime transport and promote motorways of the sea with third countries. 3. Projects under points (a) and (d) of paragraph 2 shall comply with the relevant provisions of Chapter II. 4. Annex III includes indicative maps of the trans-European transport network extended to specific neighbouring countries. 5. The Union may use existing, or set up and use new, coordination and financial instruments with neighbouring countries, such as the Neighbourhood Investment Facility (NIF) or the Instrument for Pre-Accession Assistance (IPA), for the promotion of projects of common interest. 6. The provisions of this Article are subject to the relevant procedures on international agreements as set out in Article 218 TFEU. CHAPTER II THE COMPREHENSIVE NETWORK Article 9 General provisions 1. The comprehensive network shall: (a) be as specified in the maps and the lists in Annex I and in Part 2 of Annex II; (b) be further specified through the description of the infrastructure components; (c) meet the requirements for the transport infrastructures set out in this Chapter; (d) constitute the basis for the identification of projects of common interest; (e) take into account the physical limitations and topographical particularities of Member States' transport infrastructures, as identified in the technical specifications for interoperability (TSIs). 2. Member States shall make all possible efforts with the aim of completing the comprehensive network and of complying with the relevant provisions of this Chapter by 31 December 2050. Article 10 General priorities 1. In the development of the comprehensive network, general priority shall be given to measures that are necessary for: (a) ensuring enhanced accessibility and connectivity for all regions of the Union while taking into consideration the specific case of islands, isolated networks and sparsely populated, remote and outermost regions; (b) ensuring optimal integration of the transport modes and interoperability within transport modes; (c) bridging missing links and removing bottlenecks, particularly in cross-border sections; (d) promoting the efficient and sustainable use of the infrastructure and, where necessary, increasing capacity; (e) improving or maintaining the quality of infrastructure in terms of safety, security, efficiency, climate and, where appropriate, disaster resilience, environmental performance, social conditions, accessibility for all users, including elderly people, persons with reduced mobility and disabled passengers, and the quality of services and continuity of traffic flows; (f) implementing and deploying telematic applications and promoting innovative technological development. 2. In order to complement the measures set out in paragraph 1, particular consideration shall be given to measures that are necessary for: (a) ensuring fuel security through increased energy efficiency, and promoting the use of alternative and, in particular, low or zero carbon energy sources and propulsion systems; (b) mitigating exposure of urban areas to negative effects of transiting rail and road transport; (c) removing administrative and technical barriers, in particular to the interoperability of the trans-European transport network and to competition. SECTION 1 Railway transport infrastructure Article 11 Infrastructure components 1. Railway transport infrastructure shall comprise, in particular: (a) high-speed and conventional railway lines, including: (i) sidings; (ii) tunnels; (iii) bridges; (b) freight terminals and logistic platforms for the transhipment of goods within the rail mode and between rail and other transport modes; (c) stations along the lines indicated in Annex I for the transfer of passengers within the rail mode and between rail and other transport modes; (d) the connections of stations, freight terminals and logistic platforms to the other modes in the trans-European transport network; (e) associated equipment; (f) telematic applications. 2. Railway lines shall take one of the following forms: (a) railway lines for high-speed transport which are: (i) specially built high-speed lines equipped for speeds equal to or greater than 250 km/h; (ii) specially upgraded conventional lines equipped for speeds of the order of 200 km/h; (iii) specially upgraded high-speed lines which have special features as a result of topographical, relief or town-planning constraints, on which the speed must be adapted to each case. This category also includes interconnecting lines between the high-speed and conventional networks, lines through stations, accesses to terminals, depots etc. travelled at conventional speed by 'high-speed' rolling stock; (b) railway lines for conventional transport. 3. The technical equipment associated with railway lines may include electrification systems, equipment for the boarding and alighting of passengers and the loading and unloading of cargo in stations, logistic platforms and freight terminals. It may include any facility, such as automatic gauge-changing facilities for rail, necessary to ensure the safe, secure and efficient operation of vehicles, including their reduced impact on the environment and improved interoperability. Article 12 Transport infrastructure requirements 1. Freight terminals shall be connected with the road infrastructure or, where possible, the inland waterway infrastructure of the comprehensive network. 2. Member States shall ensure that the railway infrastructure: (a) save in the case of isolated networks, is equipped with ERTMS; (b) complies with Directive 2008/57/EC of the European Parliament and of the Council (25) and its implementing measures in order to achieve the interoperability of the comprehensive network; (c) complies with the requirements of the TSIs adopted pursuant to Article 6 of Directive 2008/57/EC, except where allowed by the relevant TSI or under the procedure provided for in Article 9 of Directive 2008/57/EC; (d) save in the case of isolated networks, is fully electrified as regards line tracks and, to the extent necessary for electric train operations, as regards sidings; (e) complies with the requirements laid down in Directive 2012/34/EU of the European Parliament and of the Council (26), as regards acess to freight terminals. 3. At the request of a Member State, in duly justified cases, exemptions shall be granted by the Commission in respect of requirements that go beyond the requirements of Directive 2008/57/EC concerning ERTMS and electrification. Article 13 Priorities for railway infrastructure development In the promotion of projects of common interest related to railway infrastructure, and in addition to the general priorities set out in Article 10, priority shall be given to the following: (a) deploying ERTMS; (b) migrating to 1 435 mm nominal track gauge; (c) mitigating the impact of noise and vibration caused by rail transport, in particular through measures for rolling stock and for infrastructure, including noise protection barriers; (d) meeting the infrastructure requirements and enhancing interoperability; (e) improving the safety of level crossings; (f) where appropriate, connecting railway transport infrastructure with inland waterway port infrastructure. SECTION 2 Inland waterways transport infrastructure Article 14 Infrastructure components 1. Inland waterways infrastructure shall comprise, in particular: (a) rivers; (b) canals; (c) lakes; (d) related infrastructure such as locks, elevators, bridges, reservoirs and associated flood-prevention measures which may bring positive effects to inland waterway navigation; (e) inland ports, including the infrastructure necessary for transport operations within the port area; (f) associated equipment; (g) telematic applications, including RIS; (h) the connections of the inland ports to the other modes in the trans-European transport network. 2. To be part of the comprehensive network, inland ports shall have an annual freight transhipment volume exceeding 500 000 tonnes. The total annual freight transhipment volume shall be based on the latest available three-year average, as published by Eurostat. 3. Equipment associated with inland waterways may include equipment for the loading and unloading of cargos in inland ports. Associated equipment may include, in particular, propulsion and operating systems which reduce pollution, such as water and air pollution, energy consumption and carbon intensity. It may also include waste reception facilities, shore-side electricity facilities, and used oil collection facilities, as well as equipment for ice-breaking, hydrological services and dredging of the port and port approaches to ensure year-round navigability. Article 15 Transport infrastructure requirements 1. Member States shall ensure that inland ports are connected with the road or rail infrastructure. 2. Inland ports shall offer at least one freight terminal open to all operators in a non-discriminatory way and shall apply transparent charges. 3. Member States shall ensure that: (a) rivers, canals and lakes comply with the minimum requirements for class IV waterways as laid down in the new classification of inland waterways established by the European Conference of Ministers of Transport (ECMT) and that there is continuous bridge clearance, without prejudice to Articles 35 and 36 of this Regulation. At the request of a Member State, in duly justified cases, exemptions shall be granted by the Commission from the minimum requirements on draught (less than 2,50 m) and on minimum height under bridges (less than 5,25 m); (b) rivers, canals and lakes are maintained so as to preserve good navigation status, while respecting the applicable environmental law; (c) rivers, canals and lakes are equipped with RIS. Article 16 Priorities for inland waterway infrastructure development In the promotion of projects of common interest related to inland waterway infrastructures, and in addition to the general priorities set out in Article 10, priority shall be given to the following: (a) for existing inland waterways: implementing measures necessary to reach the standards of the inland waterways class IV; (b) where appropriate, achieving higher standards for modernising existing waterways and for creating new waterways in accordance with the technical aspects of infrastructure of the ECMT, in order to meet market demands; (c) implementing telematic applications, including RIS; (d) connecting inland port infrastructure to rail freight and road transport infrastructure; (e) paying particular attention to free-flowing rivers which are close to their natural state and which can therefore be the subject of specific measures; (f) the promotion of sustainable inland waterway transport; (g) modernisation and expansion of the capacity of the infrastructure necessary for transport operations within the port area. SECTION 3 Road transport infrastructure Article 17 Infrastructure components 1. Road transport infrastructure shall comprise, in particular: (a) high-quality roads, including: (i) bridges; (ii) tunnels; (iii) junctions; (iv) crossings; (v) interchanges; (vi) hard shoulders; (b) parking and rest areas; (c) associated equipment; (d) telematic applications, including ITS; (e) freight terminals and logistic platforms; (f) the connections of the freight terminals and logistic platforms to the other modes in the trans-European transport network; (g) coach stations. 2. The high-quality roads referred to in point (a) of paragraph 1 are those which play an important role in long-distance freight and passenger traffic, integrate the main urban and economic centres, interconnect with other transport modes and link mountainous, remote, landlocked and peripheral NUTS 2 regions to central regions of the Union. Those roads shall be adequately maintained to allow safe and secure traffic. 3. High-quality roads shall be specially designed and built for motor traffic, and shall be either motorways, express roads or conventional strategic roads. (a) A motorway is a road specially designed and built for motor traffic, which does not serve properties bordering on it and which: (i) is provided, except at special points or temporarily, with separate carriageways for the two directions of traffic, separated from each other by a dividing strip not intended for traffic or, exceptionally, by other means; (ii) does not cross at grade with any road, railway or tramway track, bicycle path or footpath; and (iii) is specially sign-posted as a motorway. (b) An express road is a road designed for motor traffic, which is accessible primarily from interchanges or controlled junctions and which: (i) prohibits stopping and parking on the running carriageway; and (ii) does not cross at grade with any railway or tramway track. (c) A conventional strategic road is a road which is not a motorway or express road but which is still a high-quality road as referred to in paragraphs 1 and 2. 4. Equipment associated with roads may include, in particular, equipment for traffic management, information and route guidance, for the levying of user charges, for safety, for reducing negative environmental effects, for refuelling or recharging of vehicles with alternative propulsion, and for secure parking areas for commercial vehicles. Article 18 Transport infrastructure requirements Member States shall ensure that: (a) roads comply with the provisions of points (a), (b) or (c) of Article 17(3); (b) the safety of road transport infrastructure is assured, monitored and, when necessary, improved in accordance with the procedure provided for by Directive 2008/96/EC of the European Parliament and of the Council (27); (c) road tunnels over 500 m in length comply with Directive 2004/54/EC of the European Parliament and of the Council (28); (d) where applicable, the interoperability of toll collection systems is ensured in accordance with Directive 2004/52/EC of the European Parliament and of the Council (29) and with Commission Decision 2009/750/EC (30); (e) any intelligent transport system deployed by a public authority on road transport infrastructure complies with Directive 2010/40/EU and is deployed in a manner consistent with delegated acts adopted under that Directive. Article 19 Priorities for road infrastructure development In the promotion of projects of common interest related to road infrastructure, and in addition to the general priorities set out in Article 10, priority shall be given to the following: (a) improvement and promotion of road safety; (b) use of ITS, in particular multimodal information and traffic management systems, and integrated communication and payment systems; (c) introduction of new technologies and innovation for the promotion of low carbon transport; (d) provision of appropriate parking space for commercial users offering an appropriate level of safety and security; (e) the mitigation of congestion on existing roads. SECTION 4 Maritime transport infrastructure and motorways of the sea Article 20 Infrastructure components 1. Maritime transport infrastructure shall comprise, in particular: (a) maritime space; (b) sea canals; (c) maritime ports, including the infrastructure necessary for transport operations within the port area; (d) the connections of the ports to the other modes in the trans-European transport network; (e) dykes, locks and docks; (f) navigational aids; (g) port approaches and fairways; (h) breakwaters; (i) motorways of the sea; (j) associated equipment; (k) telematic applications, including e-Maritime services and VTMIS. 2. Maritime ports shall be entry and exit points for the land infrastructure of the comprehensive network. They shall meet at least one of the following criteria: (a) the total annual passenger traffic volume exceeds 0,1 % of the total annual passenger traffic volume of all maritime ports of the Union. The reference amount for this total volume is the latest available three-year average, based on the statistics published by Eurostat; (b) the total annual cargo volume  either for bulk or for non-bulk cargo handling  exceeds 0,1 % of the corresponding total annual cargo volume handled in all maritime ports of the Union. The reference amount for this total volume is the latest available three-year average, based on the statistics published by Eurostat; (c) the maritime port is located on an island and provides the sole point of access to a NUTS 3 region in the comprehensive network; (d) the maritime port is located in an outermost region or a peripheral area, outside a radius of 200 km from the nearest other port in the comprehensive network. 3. Equipment associated with maritime transport infrastructure may include, in particular, equipment for traffic and cargo management, for the reduction of negative effects, including negative environmental effects, and for the use of alternative fuels, as well as equipment to ensure year-round navigability, including ice-breaking, hydrological surveys, and for dredging, maintenance and protection of the port and port approaches. Article 21 Motorways of the sea 1. Motorways of the sea, representing as they do the maritime dimension of the trans-European transport network, shall contribute towards the achievement of a European maritime transport space without barriers. They shall consist of short-sea routes, ports, associated maritime infrastructure and equipment, and facilities as well as simplified administrative formalities enabling short-sea shipping or sea-river services to operate between at least two ports, including hinterland connections. Motorways of the sea shall include: (a) maritime links between maritime ports of the comprehensive network or between a port of the comprehensive network and a third-country port where such links are of strategic importance to the Union; (b) port facilities, freight terminals, logistics platforms and freight villages located outside the port area but associated with the port operations, information and communication technologies (ICT) such as electronic logistics management systems, and safety and security and administrative and customs procedures in at least one Member State; (c) infrastructure for direct land and sea access. 2. Projects of common interest for motorways of the sea in the trans-European transport network shall be proposed by at least two Member States. They shall comprise: (a) a maritime link and its hinterland connections within the core network between two or more core network ports; or (b) a maritime link and its hinterland connections between a core network port and ports of the comprehensive network, with a special focus on the hinterland connections of the core and comprehensive network ports. 3. Projects of common interest for motorways of the sea in the trans-European transport network may also include activities that have wider benefits and are not linked to specific ports, such as services and actions to support the mobility of persons and goods, activities for improving environmental performance, such as the provision of shore-side electricity that would help ships to reduce their emissions, making available facilities for ice-breaking, activities ensuring year-round navigability, dredging operations, and alternative fuelling facilities, as well as the optimisation of processes, procedures and the human element, ICT platforms and information systems, including traffic management and electronic reporting systems. 4. Within two years after being designated in accordance with Article 45, the European Coordinator for motorways of the sea shall present a detailed implementation plan for the motorways of the sea based on experiences and developments relating to Union maritime transport as well as the forecast traffic on the motorways of the sea. Article 22 Transport infrastructure requirements 1. Member States shall ensure that: (a) maritime ports are connected with railway lines or roads and, where possible, inland waterways of the comprehensive network, except where physical constraints prevent such connection; (b) any maritime port that serves freight traffic offers at least one terminal which is open to users in a non-discriminatory way and which applies transparent charges; (c) sea canals, port fairways and estuaries connect two seas, or provide access from the sea to maritime ports and correspond at least to inland waterway class VI. 2. Member States shall ensure that ports include equipment necessary to assist the environmental performance of ships in ports, in particular reception facilities for ship-generated waste and cargo residues in accordance with Directive 2000/59/EC of the European Parliament and of the Council (31) and in compliance with other relevant Union law. 3. Member States shall implement VTMIS and SafeSeaNet as provided for in Directive 2002/59/EC and shall deploy e-Maritime services, including in particular maritime single-window services, as provided for in Directive 2010/65/EU. Article 23 Priorities for maritime infrastructure development In the promotion of projects of common interest related to maritime infrastructure, and in addition to the priorities set out in Article 10, priority shall be given to the following: (a) promoting motorways of the sea including short-sea shipping, facilitating the development of hinterland connections and developing, in particular, measures to improve the environmental performance of maritime transport in accordance with the applicable requirements under Union law or relevant international agreements; (b) interconnection of maritime ports with inland waterways; (c) implementation of VTMIS and e -Maritime services; (d) introduction of new technologies and innovation for the promotion of alternative fuels and energy-efficient maritime transport, including LNG; (e) modernisation and expansion of the capacity of the infrastructure necessary for transport operations within the port area. SECTION 5 Air transport infrastructure Article 24 Infrastructure components 1. Air transport infrastructure shall comprise, in particular: (a) air space, routes and airways; (b) airports; (c) the connections of the airports to the other modes in the trans-European transport network; (d) associated equipment; (e) air navigation systems, including the new-generation European air traffic management system (the "SESAR system"). 2. Airports shall comply with one of the following criteria: (a) for passenger airports, the total annual passenger traffic is at least 0,1 % of the total annual passenger volume of all airports of the Union, unless the airport in question is situated outside a radius of 100 km from the nearest airport in the comprehensive network or outside a radius of 200 km if the region in which it is situated is provided with a high-speed railway line; (b) for cargo airports, the total annual cargo volume is at least 0,2 % of the total annual cargo volume of all airports of the Union. The total annual passenger volume and the total annual cargo volume are based on the latest available three-year average, as published by Eurostat. Article 25 Transport infrastructure requirements 1. Member States shall ensure that any airport located on their territory offers at least one terminal which is open to all operators in a non-discriminatory way and which applies transparent, relevant and fair charges. 2. Member States shall ensure that common basic standards for safeguarding civil aviation against acts of unlawful interference, as adopted by the Union in accordance with Regulation (EC) No 300/2008 of the European Parliament and of the Council (32), apply to the air transport infrastructure of the comprehensive network. 3. Member States shall ensure that infrastructure for air traffic management is such as to permit the implementation of the Single European Sky in accordance with Regulation (EC) No 549/2004 of the European Parliament and of the Council (33), Regulation (EC) No 550/2004 of the European Parliament and of the Council (34), Regulation (EC) No 551/2004 of the European Parliament and of the Council (35) and Regulation (EC) No 552/2004, and of air transport operations, in order to improve the performance and sustainability of the European aviation system, of implementing rules and of Union specifications. Article 26 Priorities for air transport infrastructure development In the promotion of projects of common interest related to air transport infrastructure, and in addition to the priorities set out in Article 10, priority shall be given to the following: (a) increasing airport capacity; (b) supporting the implementation of the Single European Sky and of air traffic management systems, in particular those deploying the SESAR system; (c) improving multimodal interconnections between airports and infrastructure of other transport modes; (d) improving sustainability and mitigating the environmental impact from aviation. SECTION 6 Infrastructure for multimodal transport Article 27 Infrastructure components Freight terminals or logistic platforms shall comply with at least one of the following criteria: (a) their annual transhipment of freight exceeds, for non-bulk cargo, 800 000 tonnes or, for bulk cargo, 0,1 % of the corresponding total annual cargo volume handled in all maritime ports of the Union; (b) where there is no freight terminal or logistic platform complying with point (a) in a NUTS 2 region, the terminal or platform in question is the main freight terminal or logistic platform designated by the Member State concerned, linked at least to roads and railways for that NUTS 2 region, or in the case of Member States with no rail system, linked only to roads. Article 28 Transport infrastructure requirements 1. Member States shall ensure, in a fair and non-discriminatory way, that: (a) transport modes are connected in any of the following places: freight terminals, passenger stations, inland ports, airports and maritime ports, in order to allow multimodal transport of passengers and freight; (b) without prejudice to the applicable Union and national law, freight terminals and logistic platforms, inland and maritime ports and airports handling cargo are equipped for the provision of information flows within this infrastructure and between the transport modes along the logistic chain. Such systems are in particular to enable real-time information to be provided on available infrastructure capacity, traffic flows and positioning, tracking and tracing, and ensure safety and security throughout multimodal journeys; (c) without prejudice to the applicable Union and national law, continuous passenger traffic across the comprehensive network is facilitated through appropriate equipment and the availability of telematic applications in railway stations, coach stations, airports and, where relevant, maritime and inland waterway ports. 2. Freight terminals shall be equipped with cranes, conveyors and other devices for moving freight between different transport modes and for the positioning and storage of freight. Article 29 Priorities for multimodal transport infrastructure development In the promotion of projects of common interest related to multimodal transport infrastructure, and in addition to the general priorities set out in Article 10, priority shall be given to the following: (a) providing for effective interconnection and integration of the infrastructure of the comprehensive network, including through access infrastructure where necessary and through freight terminals and logistic platforms; (b) removing the main technical and administrative barriers to multimodal transport; (c) developing a smooth flow of information between the transport modes and enabling multimodal and single-mode services to be provided across the trans-European transport system. SECTION 7 Common provisions Article 30 Urban nodes When developing the comprehensive network in urban nodes, Member States shall, where feasible, aim to ensure: (a) for passenger transport: interconnection between rail, road, air and, as appropriate, inland waterway and maritime infrastructure of the comprehensive network; (b) for freight transport: interconnection between rail, road, and, as appropriate, inland waterway, air and maritime infrastructure of the comprehensive network; (c) adequate connection between different railway stations, ports or airports of the comprehensive network within an urban node; (d) seamless connection between the infrastructure of the comprehensive network and the infrastructure for regional and local traffic and urban freight delivery, including logistic consolidation and distribution centres; (e) mitigation of the exposure of urban areas to negative effects of transiting rail and road transport, which may include bypassing of urban areas; (f) promotion of efficient low-noise and low-carbon urban freight delivery. Article 31 Telematic applications 1. Telematic applications shall be such as to enable traffic management and the exchange of information within and between transport modes for multimodal transport operations and value-added transport-related services, improvements in safety, security and environmental performance, and simplified administrative procedures. Telematic applications shall facilitate seamless connection between the infrastructure of the comprehensive network and the infrastructure for regional and local transport. 2. Telematic applications shall be deployed where feasible across the Union, in order to enable a set of interoperable basic capabilities to exist in all Member States. 3. The telematic applications referred to in this Article shall, for the respective transport modes, include in particular:  for railways: ERTMS;  for inland waterways: RIS;  for road transport: ITS;  for maritime transport: VTMIS and e-Maritime services, including single-window services such as the maritime single window, port community systems and relevant customs information systems;  for air transport: air traffic management systems, in particular those resulting from the SESAR system. Article 32 Sustainable freight transport services Member States shall pay particular attention to projects of common interest which both provide efficient freight transport services that use the infrastructure of the comprehensive network and contribute to reducing carbon dioxide emissions and other negative environmental impacts, and which aim to: (a) improve sustainable use of transport infrastructure, including its efficient management; (b) promote the deployment of innovative transport services, including through motorways of the sea, telematic applications and the development of the ancillary infrastructure necessary to achieve mainly environmental and safety-related goals of those services, as well as the establishment of relevant governance structures; (c) facilitate multimodal transport service operations, including the necessary accompanying information flows, and improve cooperation between transport service providers; (d) stimulate resource and carbon efficiency, in particular in the fields of vehicle traction, driving/steaming, systems and operations planning; (e) analyse and provide information on fleet characteristics and performance, administrative requirements and human resources; (f) improve links to the most vulnerable and isolated parts of the Union, in particular outermost, island, remote and mountain regions. Article 33 New technologies and innovation In order for the comprehensive network to keep up with innovative technological developments and deployments, the aim shall be in particular to: (a) support and promote the decarbonisation of transport through transition to innovative and sustainable transport technologies; (b) make possible the decarbonisation of all transport modes by stimulating energy efficiency, introduce alternative propulsion systems, including electricity supply systems, and provide corresponding infrastructure. Such infrastructure may include grids and other facilities necessary for the energy supply, may take account of the infrastructure-vehicle interface and may encompass telematic applications; (c) improve the safety and sustainability of the movement of persons and of the transport of goods; (d) improve the operation, management, accessibility, interoperability, multimodality and efficiency of the network, including through multimodal ticketing and coordination of travel timetables; (e) promote efficient ways to provide accessible and comprehensible information to all citizens regarding interconnections, interoperability and multimodality; (f) promote measures to reduce external costs, such as congestion, damage to health and pollution of any kind including noise and emissions; (g) introduce security technology and compatible identification standards on the networks; (h) improve resilience to climate change; (i) further advance the development and deployment of telematic applications within and between modes of transport. Article 34 Safe and secure infrastructure Member States shall give due consideration to ensuring that transport infrastructure provides for safe and secure passenger and freight movements. Article 35 Resilience of infrastructure to climate change and environmental disasters During infrastructure planning, Member States shall give due consideration to improving resilience to climate change and to environmental disasters. Article 36 Environmental protection Environmental assessment of plans and projects shall be carried out in accordance with the Union law on the environment, including Directives 92/43/EEC, 2000/60/EC, 2001/42/EC, 2009/147/EC and 2011/92/EU. Article 37 Accessibility for all users Transport infrastructure shall allow seamless mobility and accessibility for all users, in particular elderly people, persons of reduced mobility and passengers with a disability. The design and construction of transport infrastructure shall comply with the relevant requirements laid down in Union law. CHAPTER III THE CORE NETWORK Article 38 Identification of the core network 1. The core network, as shown on the maps contained in Annex I, shall consist of those parts of the comprehensive network which are of the highest strategic importance for achieving the objectives of the trans-European transport network policy, and shall reflect evolving traffic demand and the need for multimodal transport. It shall, in particular, contribute to coping with increasing mobility and ensuring a high safety standard as well as contributing to the development of a low-carbon transport system. 2. The core network shall be interconnected in nodes and provide for connections between Member States and with neighbouring countries' transport infrastructure networks. 3. Without prejudice to Article 1(4) and Article 41(2) and (3), Member States shall take the appropriate measures for the core network to be developed in order to comply with the provisions of this Chapter by 31 December 2030. In accordance with Article 54, the implementation of the core network shall be evaluated by the Commission by 31 December 2023. Article 39 Infrastructure requirements 1. Innovative technologies, telematic applications and regulatory and governance measures for managing the infrastructure use shall be taken into account in order to ensure resource-efficient use of transport infrastructure for both passengers and freight transport and to provide for sufficient capacity. 2. The infrastructure of the core network shall meet all the requirements set out in Chapter II. In addition, the following requirements shall be met by the infrastructure of the core network, without prejudice to paragraph 3: (a) for railway transport infrastructure: (i) full electrification of the line tracks and, as far as necessary for electric train operations, sidings; (ii) freight lines of the core network as indicated in Annex I: at least 22,5 t axle load, 100 km/h line speed and the possibility of running trains with a length of 740 m; (iii) full deployment of ERTMS; (iv) nominal track gauge for new railway lines: 1 435 mm except in cases where the new line is an extension on a network the track gauge of which is different and detached from the main rail lines in the Union. Isolated networks are exempt from requirements (i) to (iii); (b) for inland waterway and maritime transport infrastructure:  availability of alternative clean fuels; (c) for road transport infrastructure:  the requirements under points (a) or (b) of Article 17(3);  the development of rest areas on motorways approximately every 100 km in line with the needs of society, of the market and of the environment, in order inter alia to provide appropriate parking space for commercial road users with an appropriate level of safety and security;  availability of alternative clean fuels; (d) for air transport infrastructure:  capacity to make available alternative clean fuels. 3. Without prejudice to Directive 2008/57/EC, at the request of a Member State, as regards railway transport infrastructure, exemptions may be granted by the Commission in duly justified cases in relation to the train length, ERTMS, axle load, electrification and line speed. At the request of a Member State, as regards road transport infrastructure, exemptions from the provisions of points (a) or (b) of Article 17(3) may be granted by the Commission in duly justified cases as long as an appropriate level of safety is ensured. The duly justified cases referred to in this paragraph shall include cases where investment in infrastructure cannot be justified in socio-economic cost-benefit terms. Article 40 Development of the core network The transport infrastructure included in the core network shall be developed in accordance with the corresponding provisions of Chapter II. Article 41 Nodes of the core network 1. The nodes of the core network are set out in Annex II and include: (a) urban nodes, including their ports and airports; (b) maritime ports and inland waterways ports; (c) border crossing points to neighbouring countries; (d) rail-road terminals; (e) passenger and freight airports. 2. Maritime ports of the core network indicated in Part 2 of Annex II shall be connected with the railway and road and, where possible, inland waterway transport infrastructure of the trans-European transport network by 31 December 2030, except where physical constraints prevent such connection. 3. The main airports indicated in Part 2 of Annex II shall be connected with the railway and road transport infrastructure of the trans-European transport network by 31 December 2050, except where physical constraints prevent such connection. Taking into account potential traffic demand, such airports shall be integrated into the high-speed rail network wherever possible. CHAPTER IV IMPLEMENTATION OF THE CORE NETWORK THROUGH CORE NETWORK CORRIDORS Article 42 The instrument of core network corridors 1. Core network corridors are an instrument to facilitate the coordinated implementation of the core network. In order to lead to resource-efficient multimodal transport, thereby contributing to cohesion through improved territorial cooperation, core network corridors shall be focused on: (a) modal integration, (b) interoperability, and (c) a coordinated development of infrastructure, in particular in cross-border sections and bottlenecks. 2. Core network corridors shall enable Member States to achieve a coordinated and synchronised approach with regard to investment in infrastructure, so as to manage capacities in the most efficient way. The core network corridors shall support the comprehensive deployment of interoperable traffic management systems and, where appropriate, the use of innovation and new technologies. Article 43 Definition of core network corridors 1. Core network corridors cover the most important long-distance flows in the core network and are intended, in particular, to improve cross-border links within the Union. 2. Core network corridors shall be multimodal and open to the inclusion of all transport modes covered in this Regulation. They cross at least two borders and, if possible, involve at least three transport modes, including, where appropriate, motorways of the sea. Article 44 List of core network corridors 1. The list of core network corridors is set out in Part I of Annex I to Regulation (EU) No 1316/2013. Member States shall participate, as provided for in this Chapter, in those core network corridors. 2. The Commission shall make available schematic indicative maps of the core network corridors in a format easily accessible to the public. Article 45 Coordination of core network corridors 1. In order to facilitate the coordinated implementation of core network corridors, ERTMS and motorways of the sea, the Commission shall, in agreement with the Member States concerned, and after consulting the European Parliament and the Council, designate one or more European Coordinators. 2. The European Coordinator shall be chosen, in particular, on the basis of his/her knowledge of issues relating to transport and to the financing and/or the socio-economic and environmental evaluation of major projects, as well as his/her experience of European institutions. 3. The Commission decision designating the European Coordinator shall specify how the tasks referred to in paragraph 5 are to be performed. 4. The European Coordinator shall act in the name and on behalf of the Commission, which shall provide the necessary secretarial assistance. The remit of the European Coordinator shall relate to a single core network corridor or to the implementation of ERTMS or to the implementation of motorways of the sea, respectively. 5. The European Coordinator shall: (a) support the coordinated implementation of the core network corridor concerned, and in particular the timely implementation of the work plan for that core network corridor; (b) draw up the corridor work plan together with the Member States and monitor its implementation; (c) consult with the Corridor Forum in relation to that plan and its implementation; (d) report to the Member States, to the Commission and, as appropriate, to all other entities directly involved in the development of the core network corridor on any difficulties encountered and, in particular when the development of a corridor is being impeded, with a view to helping to find appropriate solutions; (e) draw up a report every year for the European Parliament, the Council, the Commission and the Member States concerned on the progress achieved in implementing the core network corridor; (f) examine the demand for transport services, the possibilities of investment funding and financing and the steps to be taken and the conditions to be met in order to facilitate access to such funding or financing, and give appropriate recommendations. 6. The European Coordinator may consult, together with the Member States concerned, regional and local authorities, transport operators, transport users and representatives of civil society in relation to the work plan and its implementation. 7. The Member States concerned shall cooperate with the European Coordinator and give the Coordinator the information required in order to perform the tasks prescribed in this Article, including information on the development of corridors in any relevant national infrastructure plans. 8. Without prejudice to the applicable Union and national law, the Commission may request the opinion of the European Coordinator when examining applications for Union funding for core network corridors with which the European Coordinator is entrusted, in order to ensure the consistency and advancement of each corridor. 9. If the European Coordinator is unable to carry out his or her mandate satisfactorily and in accordance with the requirements laid down in this Article, the Commission may at any time, in agreement with the Member States concerned, terminate that mandate. A replacement may be designated in accordance with the procedure set out in paragraph 1. Article 46 Governance of core network corridors 1. For each core network corridor, the relevant European Coordinator shall be assisted in the performance of his/her tasks concerning the work plan and its implementation by a secretariat and by a consultative forum (the Corridor Forum). In agreement with the Member States concerned, the Corridor Forum shall be established and chaired by the European Coordinator. The Member States concerned shall agree on the membership of the Corridor Forum for their part of the core network corridor. 2. With the agreement of the Member States concerned, the Coordinator may set up and chair corridor working groups which focus on: (a) modal integration, (b) interoperability, (c) the coordinated development of infrastructure in cross-border sections. Article 47 Work plan 1. Each European Coordinator shall, by 22 December 2014, submit to the Member States concerned a work plan analysing the development of the corridor. After it has been approved by the Member States concerned, the work plan shall be submitted for information to the European Parliament, the Council and the Commission. The work plan shall include, in particular, a description of the characteristics, cross-border sections and objectives of the core network corridor, applying the objectives and priorities set out in Articles 4 and 10. The work plan shall include an analysis of: (a) the deployment of interoperable traffic management systems; (b) a plan for the removal of physical, technical, operational and administrative barriers between and within transport modes and for the enhancement of efficient multimodal transport and services; (c) where appropriate, measures to improve the administrative and technical capacity to conceive, plan, design, procure, implement and monitor projects of common interest; (d) the possible impacts of climate change on the infrastructure and, where appropriate, proposed measures to enhance resilience to climate change; (e) measures to be taken in order to mitigate greenhouse gas emissions, noise and, as appropriate, other negative environmental impacts. The work plan shall include details of public consultations which support the development of the work plan and its implementation. The work plan shall also comprise an analysis of the investment required, including:  the list of projects for the extension, renewal or redeployment of transport infrastructure referred to in Article 2(2) for each of the transport modes involved in the core network corridor;  the various sources envisaged, in partnership with the Member States concerned, for funding and financing, at international, national, regional, local and Union levels, including, whenever possible, earmarked cross-financing systems as well as private capital, together with the amount of commitments already made and, where applicable, reference to the contribution by the Union envisaged under the Union's financial programmes. 2. Subject to Article 1(4) and Article 54, and after approval by the Member States concerned, the Commission may adopt implementing acts for the cross-border and horizontal dimensions of the core network corridor work plans. Once adopted, the Commission shall adapt those implementing acts, after approval by the Member States concerned, to take into account the progress made, delays encountered or updated national programmes. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2). 3. The European Coordinator shall support Member States in implementing the work plan, in particular as regards: (a) the investment planning, the related costs and implementation timeline, estimated as necessary to implement the core network corridors; (b) defining measures aimed at promoting the introduction of new technologies in traffic and capacity management and, where appropriate, reducing external costs, in particular greenhouse gas emissions and noise. Article 48 Cooperation with Rail Freight Corridors 1. Adequate coordination shall be ensured between the core network corridors and the rail freight corridors provided for in Regulation (EU) No 913/2010, in order to avoid any duplication of activity, in particular when establishing the work plan or setting up working groups. 2. The provisions of this Chapter shall be without prejudice to the governance structures set out in Regulation (EU) No 913/2010. CHAPTER V COMMON PROVISIONS Article 49 Updating and reporting 1. Member States shall inform the Commission on a regular, comprehensive and transparent basis about the progress made in implementing projects and the investments made for that purpose. This shall include the transmission of annual data as far as possible through the interactive geographical and technical information system for the trans-European transport network (TENtec). It shall include all relevant data concerning projects of common interest in receipt of Union funding. The Commission shall ensure that TENtec is publicly and easily accessible and that it contains project-specific and updated information on the forms and amounts of Union co-funding, as well as on the progress of each project. The Commission shall ensure that TENtec does not make publicly available any information which is commercially confidential, or which could prejudice or unduly influence any process of public procurement in a Member State. The Commission shall make available information on financial assistance provided under other Union law, including the Cohesion Fund, the European Regional Development Fund and Horizon 2020, and in the form of loans and financing instruments established by the European Investment Bank. 2. Member States shall provide the Commission with abstracts of national plans and programmes which they are drawing up with a view to development of the trans-European transport network. Once they have been adopted, the Member States shall send the national plans and programmes to the Commission for information. 3. Every two years starting from 21 December 2013, the Commission shall publish a progress report on its implementation, which shall be submitted for information to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. The report shall cover the use of the various forms of financial assistance mentioned in paragraph 1, for the various transport modes and other elements of the core and comprehensive networks in each Member State. The report shall also analyse the development of the trans-European transport network. It shall also outline the Commission's coordination of all forms of financial assistance with a view to supporting a coherent application of the guidelines in line with their objectives and priorities. 4. Subject to the second paragraph of Article 172 TFEU, the Commission shall be empowered to adopt delegated acts in accordance with Article 53 of this Regulation concerning the adaptation of Annexes I and II to take account of possible changes resulting from the quantitative thresholds laid down in Articles 14, 20, 24 and 27 of this Regulation. When adapting those Annexes, the Commission shall: (a) include logistic platforms, freight terminals, rail-road terminals, inland ports, maritime ports and airports in the comprehensive network, if it is demonstrated that the latest two-year average of their traffic volume exceeds the relevant threshold; (b) exclude logistic platforms, freight terminals, rail-road terminals, inland ports, maritime ports and airports from the comprehensive network, if it is demonstrated that the average of their traffic volume over the last six years is below the relevant threshold; (c) adjust the maps for road, railway and inland waterway infrastructure in a strictly limited way so as to reflect progress in completing the network. In adjusting those maps, the Commission shall not admit any adjustment in route alignment beyond that which is allowed by the relevant project authorisation procedure. The adaptations under points (a) and (b) shall be based on the latest available statistics published by Eurostat or, if those statistics are not available, by the national statistics offices of the Member States. The adaptations under point (c) shall be based on the information provided by the Member State concerned in accordance with paragraph 1. 5. Projects of common interest concerning infrastructure which is newly included through a delegated act in the trans-European transport network shall be eligible for the purposes of Article 7(5) as from the date of entry into force of those delegated acts adopted pursuant to paragraph 4 of this Article. Projects of common interest concerning infrastructure which have been excluded from the trans-European transport network shall cease to be eligible as from the date of entry into force of the delegated acts adopted pursuant to paragraph 4 of this Article. The cessation of eligibility shall not affect financing or grant decisions taken by the Commission before that date. 6. Subject to Article 172(2) TFEU, the Commission shall be empowered to adopt delegated acts in accordance with Article 53 of this Regulation concerning the adaptation of Annex III in order to include or adapt indicative maps of neighbouring countries, based on high-level agreements on transport infrastructure networks between the Union and the neighbouring countries concerned. Article 50 Engagement with public and private stakeholders 1. Projects of common interest relate to all directly concerned stakeholders. These may be entities other than Member States, which may include regional and local authorities, managers and users of infrastructure as well as industry and civil society. 2. National procedures regarding regional and local authorities as well as civil society affected by a project of common interest shall be complied with, where appropriate, in the planning and construction phase of a project. The Commission shall promote the exchange of good practice in this regard. 3. The stakeholders referred to in paragraph 1 may, within the scope of their competence, also use, in addition to the Connecting Europe Facility and the Cohesion Fund, other specific European programmes, in particular those supporting regional development, 'European Territorial Cooperation', 'Research and Innovation' or 'Environment and Climate action'. Those stakeholders may thereby contribute to achievement of the objectives of this Regulation and, moreover, specifically strengthen: (a) the enhancement of regional mobility, thereby promoting access to the trans-European transport network, for all regions of the Union; (b) the promotion of cross-border projects; (c) the integration of urban nodes into the trans-European transport network (including promotion of sustainable urban mobility); (d) the promotion of sustainable transport solutions, such as enhanced accessibility by public transport, telematic applications, intermodal terminals/multimodal transport chains, low-carbon and other innovative transport solutions and environmental improvements; (e) the enhancement of cooperation between the different stakeholders. Article 51 Underlying principles for the assessment of socio-economic cost-benefit analysis and European added value Based on the objectives set out in Article 4, the Commission shall publish the underlying principles it uses for the assessment of socio-economic cost-benefit and European added value analyses in relation to projects of common interest for which Union funding is sought. Article 52 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third paragraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 53 Exercise of delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 49(4) and (6) shall be conferred on the Commission for a period of five years from 21 December 2013. The Commission shall draw up a report in respect of the delegation of power not latter than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of powers referred to in Article 49(4) and (6) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 49(4) and (6) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of the notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 54 Review 1. By 31 December 2023, the Commission, having consulted with Member States as appropriate and with the assistance of the European Coordinators, shall carry out a review of the implementation of the core network, evaluating: (a) compliance with the provisions laid down in this Regulation; (b) progress in the implementation of this Regulation; (c) changes in passenger and freight transport flows; (d) developments in national transport infrastructure investment; (e) the need for amendments to this Regulation. The evaluation shall also consider, inter alia, the impact of evolving traffic patterns and relevant developments in infrastructure investment plans. In addition to carrying out that review, the Commission, in cooperation with the Member States, shall assess whether new sections, such as certain former cross-border priority projects listed in Decision No 661/2010/EU, are to be included in the core network. The Commission shall present a legislative proposal if appropriate. 2. When carrying out that review, the Commission shall evaluate whether the core network as provided for in this Regulation will comply with the provisions of Chapter III by 2030 while taking into account the economic and budgetary situation in the Union and in individual Member States. The Commission shall also evaluate, in consultation with the Member States, whether the core network should be modified to take into account developments in transport flows and national investment planning. If necessary, the Commission may submit a proposal for amendment of this Regulation. For that proposal, the Commission may also specify the date for completion of the comprehensive network as laid down in Article 9(2). Article 55 Single Contact Authority Member States may appoint a Single Contact Authority for the purpose of facilitating and coordinating the process of granting permits for projects of common interest, in particular cross-border projects, in accordance with the applicable Union law. Article 56 Delay in completion of the core network In the event of significant delay in starting or completing work on the core network, the Commission may ask the Member States concerned to provide the reasons for the delay. Such reasons shall be provided by the Member States within three months. On the basis of the reply given, the Commission shall consult the Member States concerned in order to resolve the problem that has caused the delay. Article 57 Exemptions The provisions relating to railways, and in particular any requirement to connect airports and ports to railways, shall not apply to Cyprus and Malta for as long as no railway system is established within their territory. Article 58 Transitional provisions 1. Financing decisions adopted under Regulation (EC) No 680/2007 of the European Parliament and of the Council (36), based on Decision No 661/2010/EU, which are under way at the time of entry into force of this Regulation shall continue to be subject to Decision No 661/2010/EU in the version in force on 20 December 2013. 2. References to priority projects as listed in Annex III to Decision No 661/2010/EU shall be construed as references to the core network as defined in this Regulation. Article 59 Repeal Without prejudice to Article 58 of this Regulation and point (d) of Article 7(2) of Regulation (EU) No 1316/2013, Decision No 661/2010/EU is repealed. Article 60 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 December 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 143, 22.5.2012, p. 130. (2) OJ C 225, 22.7.2012, p. 150. (3) Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (OJ L 228, 9.9.1996, p. 1). (4) Decision No 661/2010/EU of the European Parliament and of the Council of 7 July 2010 on Union guidelines for the development of the trans-European transport network (OJ L 204, 5.8.2010, p. 1). (5) Regulation (EU) No 1255/2011 of the European Parliament and of the Council of 30 November 2011 establishing a Programme to support the further development of an Integrated Maritime Policy (OJ L 321, 5.12.2011, p. 1). (6) Directive 2011/92/EU of the European Parliament and of the Council of 13 December 2011 on the assessment of the effects of certain public and private projects on the environment (OJ L 26, 28.1.2012, p. 1). (7) Commission Regulation (EU) No 454/2011 of 5 May 2011 on the technical specification for interoperability relating to the subsystem 'telematic applications for passenger services' of the trans-European rail system (OJ L 123, 12.5.2011, p. 11). (8) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (9) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (10) Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment (OJ L 197, 21.7.2001, p. 30). (11) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (12) Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (OJ L 276, 20.10.2010, p. 22). (13) Commission Decision 2009/561/EC of 22 July 2009 amending Decision 2006/679/EC as regards the implementation of the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (OJ L 194, 25.7.2009, p. 60). (14) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and /EC No 67/2010 (See page 129 of this Official Journal). (15) Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre Accession Assistance (IPA) (OJ L 210, 31.7.2006, p. 82). (16) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (17) Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (OJ L 207, 6.8.2010, p. 1). (18) Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (OJ L 96, 31.3.2004, p. 26). (19) Council Regulation (EC) No 219/2007 of 27 February 2007 on the establishment of a Joint Undertaking to develop the new generation European air traffic management system (SESAR) (OJ L 64, 2.3.2007, p. 1). (20) Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC (OJ L 208, 5.8.2002, p. 10). (21) Directive 2005/44/EC of the Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the Community (OJ L 255, 30.9.2005, p. 152). (22) Directive 2010/65/EU of the European Parliament and of the Council of 20 October 2010 on reporting formalities for ships arriving in and/or departing from ports of the Member States and repealing Directive 2002/6/EC (OJ L 283, 29.10.2010, p. 1). (23) Commission Decision 2006/679/EC of 28 March 2006 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (OJ L 284, 16.10.2006, p. 1). (24) Commission Decision 2006/860/EC of 7 November 2006 concerning a technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high speed rail system and modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (OJ L 342, 7.12.2006, p. 1). (25) Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (OJ L 191, 18.7.2008, p. 1). (26) Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (OJ L 343, 14.12.2012, p. 32). (27) Directive 2008/96/EC of the European Parliament and of the Council of 19 November 2008 on road infrastructure safety management (OJ L 319, 29.11.2008, p. 59). (28) Directive 2004/54/EC of the European Parliament and of the Council of 29 April 2004 on minimum safety requirements for tunnels in the trans-European road network (OJ L 167, 30.4.2004, p. 39). (29) Directive 2004/52/EC of the European Parliament and of the Council of 29 April 2004 on the interoperability of electronic road toll systems in the Community (OJ L 166, 30.4.2004, p. 124). (30) Commission Decision 2009/750/EC of 6 October 2009 on the definition of the European Electronic Toll Service and its technical elements (OJ L 268, 13.10.2009, p. 11). (31) Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (OJ L 332, 28.12.2000, p. 81). (32) Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (OJ L 97, 9.4.2008, p. 72). (33) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (34) Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the single European sky (the service provision Regulation) (OJ L 96, 31.3.2004, p. 10). (35) Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) (OJ L 96, 31.3.2004, p. 20). (36) Regulation (EC) No 680/2007 of the European Parliament and of the Council of 20 June 2007 laying down general rules for the granting of Community financial aid in the field of trans-European transport and energy networks (OJ L 162, 22.6.2007, p. 1). ANNEX I MAPS OF THE COMPREHENSIVE AND CORE NETWORKS Legend Core network Comprehensive network Inland Waterways / Completed Inland Waterways / To be upgraded Inland Waterways / Planned Conventional rail / Completed Conventional rail / To be upgraded Conventional rail / Planned High speed rail / Completed To be upgraded to high speed rail High speed rail / Planned Road / Completed Road / To be upgraded Road / Planned Ports, including rail road terminals RRT (Rail road terminals) Airports Map Finder Chart for EU Member States 0.1. Core Network: Inland waterways and ports EU Member States EU 0.2. Core Network: Railways (freight), ports and rail road terminals (RRT) EU Member States EU 0.3. Core Network: Railways (passengers) and airports EU Member States EU 0.4. Core Network: Roads, ports, rail road terminals (RRT) and airports EU Member States EU 1.1. Comprehensive & Core Networks: Inland waterways and ports 1 1.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 1 1.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 1 1.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 1 2.1. Comprehensive & Core Networks: Inland waterways and ports 2 2.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 2 2.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 2 2.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 2 3.1. Comprehensive & Core Networks: Inland waterways and ports 3 3.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 3 3.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 3 3.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 3 4.1. Comprehensive & Core Networks: Inland waterways and ports 4 4.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 4 4.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 4 4.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 4 5.1. Comprehensive & Core Networks: Inland waterways and ports 5 5.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 5 5.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 5 5.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 5 6.1. Comprehensive & Core Networks: Inland waterways and ports 6 6.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 6 6.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 6 6.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 6 7.1. Comprehensive & Core Networks: Inland waterways and ports 7 7.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 7 7.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 7 7.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 7 8.1. Comprehensive & Core Networks: Inland waterways and ports 8 8.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 8 8.3. Core Network: Railways (freight), ports and rail road terminals (RRT) Core Network: Railways (passengers) and airports 8 8.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 8 9.1. Comprehensive & Core Networks: Inland waterways and ports 9 9.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 9 9.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 9 9.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 9 10.1. Comprehensive & Core Networks: Inland waterways and ports 10 10.2. Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) 10 10.3. Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports 10 10.4. Comprehensive & Core Network: Roads, ports, rail road terminals and airports 10 ANNEX II LIST OF NODES OF THE CORE AND COMPREHENSIVE NETWORKS 1. Urban nodes of the core network: BELGIUM Antwerpen Bruxelles/Brussel BULGARIA Sofia CZECH REPUBLIC Ostrava Praha DENMARK Aarhus KÃ ¸benhavn GERMANY Berlin Bielefeld Bremen DÃ ¼sseldorf Frankfurt am Main Hamburg Hannover KÃ ¶ln Leipzig Mannheim MÃ ¼nchen NÃ ¼rnberg Stuttgart ESTONIA Tallinn IRELAND Baile Ã tha Cliath/Dublin Corcaigh/Cork GREECE AthÃ ­na Heraklion Thessaloniki SPAIN Barcelona Bilbao Las Palmas de Gran Canaria/Santa Cruz de Tenerife Madrid Palma de Mallorca Sevilla Valencia FRANCE Bordeaux Lille Lyon Marseille Nice Paris Strasbourg Toulouse CROATIA Zagreb ITALY Bologna Cagliari Genova Milano Napoli Palermo Roma Torino Venezia CYPRUS LefkosÃ ­a LATVIA RÃ «ga LITHUANIA Vilnius LUXEMBOURG Luxembourg HUNGARY Budapest MALTA Valletta NETHERLANDS Amsterdam Rotterdam AUSTRIA Wien POLAND GdaÃ sk Katowice KrakÃ ³w Ã Ã ³dÃ º PoznaÃ  Szczecin Warszawa WrocÃ aw PORTUGAL Lisboa Porto ROMANIA BucureÃti TimiÃoara SLOVENIA Ljubljana SLOVAKIA Bratislava FINLAND Helsinki Turku SWEDEN GÃ ¶teborg MalmÃ ¶ Stockholm UNITED KINGDOM Birmingham Bristol Edinburgh Glasgow Leeds London Manchester Portsmouth Sheffield 2. Airports, maritime ports, inland ports and rail-road terminals of the core and comprehensive network Airports marked with * are the main airports falling under the obligation of Article 41(3) MS NODE NAME AIRPORT MARITIME PORT INLAND PORT RRT BE Aalst Compr. Albertkanaal Core Antwerpen Core Core Core Athus Compr. Avelgem Compr. Bruxelles/Brussel Core (National/Nationaal)* Core Charleroi Compr. Compr. (Can.Charleroi -Bruxelles), Compr. (Sambre) Clabecq Compr. Gent Core Core Grimbergen Compr. Kortrijk Core (Bossuit) LiÃ ¨ge Core Core (Can.Albert) Core (Meuse) Mons Compr. (Centre/Borinage) Namur Core (Meuse), Compr. (Sambre) Oostende, Zeebrugge Compr. (Oostende) Core (Oostende) Core (Zeebrugge) Roeselare Compr. Tournai Compr. (Escaut) Willebroek Compr. BG Burgas Compr. Core Dragoman Compr. Gorna Orjahovitsa Compr. Core Lom Compr. Orjahovo Compr. Plovdiv Compr. Core Ruse Core Core Silistra Compr. Sofia Core Core Svilengrad Compr. Svishtov Compr. Varna Compr. Compr. Vidin Core CZ Brno Compr. Compr. DÃ Ã Ã ­n Core Core Lovosice Compr. Compr. MÃ lnÃ ­k Core Core Ostrava Core Core Pardubice Core Core PlzeÃ  Core Praha Core (VÃ ¡clav Havel)* Core (Praha HoleÃ ¡ovice) Compr. (LibeÃ ) Compr. (RadotÃ ­n) Compr. (SmÃ ­chov) Core (Praha UhÃ Ã ­nÃ ves) PÃ erov Core Ã stÃ ­ nad Labem Compr. Compr. DK Aalborg Compr. Compr. Aarhus Core Core Billund Compr. Branden Compr. Ebeltoft Compr. Esbjerg Compr. Fredericia Compr. Frederikshavn Compr. Fur Compr. Gedser Compr. HelsingÃ ¸r Compr. Hirtshals Compr. HÃ ¸je-Taastrup Compr. Kalundborg Compr. KÃ ¸benhavn Core (Kastrup)* Core Core KÃ ¸ge Compr. Compr. Nordby (FanÃ ¸) Compr. Odense Compr. Padborg Compr. RÃ ¸dby Compr. RÃ ¸nne Compr. Compr. SjÃ ¦llands Odde Ferry Port Compr. Spodsbjerg Compr. TÃ ¥rs (Nakskov) Compr. Taulov Core Vejle Compr. DE Andernach Compr. Compr. Aschaffenburg Compr. Compr. Bendorf Compr. Bensersiel Compr. Bergkamen Compr. Berlin Core (Berlin-Brandenburg Intl.)* Core Core (GroÃ beeren) Bonn Compr. Bottrop Compr. Brake Compr. Compr. Brandenburg Compr. Braunschweig Core Core Breisach Compr. Bremen, Bremerhaven Core (Bremen) Core (Bremen) Core (Bremerhaven) Core (Bremen) Core (Bremerhaven) Core (Bremen) BrunsbÃ ¼ttel Compr. Compr. BÃ ¼lstringen Compr. Cuxhaven Compr. Compr. Dormagen Compr. DÃ ¶rpen Compr. Compr. Dortmund Compr. Core Core Dresden Compr. Compr. Duisburg Core Compr. (Homberg) Core DÃ ¼sseldorf Core* Core (Neuss) Emden Compr. Compr. Emmelsum/Wesel Compr. Emmerich Compr. Compr. Erfurt Compr. Essen Compr. Estorf Compr. FlÃ ¶rsheim Compr. Frankfurt am Main Core* Core Core Gelsenkirchen Compr. Germersheim Compr. Compr. Gernsheim Compr. GroÃ krotzenburg Compr. Hahn Compr. Haldensleben Compr. Compr. Haltern am See Compr. Hamburg Core* Core Core Core Hamm Core Compr. (BÃ ¶nen) Hanau Compr. Hannover Core Core Core Heilbronn Compr. Helgoland Compr. Heringsdorf Compr. Herne Compr. Compr. (Herne-Wanne) Hof, Plauen Compr. Honau Compr. IbbenbÃ ¼ren Compr. Karlsruhe Compr. (Karlsruhe Baden-Baden) Core Core Kassel Compr Kehl Compr. Kelheim Compr. Kelsterbach Compr. Kiel Compr. Koblenz Core Core KÃ ¶ln Core (KÃ ¶ln-Bonn)* Core Core KÃ ¶ln -Neuessen Compr. Krefeld-Uerdingen Compr. Langeoog Compr. Leipzig, Halle Core Core (Schkopau) Lengfurt-Wetterau Compr. Leverkusen Compr. Compr. Lingen Compr. LÃ ¼beck Core Core Core LÃ ¼nen Compr. Magdeburg Core Core Mainz Core Core Mannheim, Ludwigshafen Core Compr. (Ludwigshafen Mundenheim) Core Marl Compr. Mehrum Compr. Memmingen Compr. Compr. Minden Compr. Compr. MÃ ¼nchen Core* Core (Riem) MÃ ¼nster Compr. (MÃ ¼nster/OsnabrÃ ¼ck) Compr. Norddeich Compr. Nordenham Compr. Compr. Norderney Compr. NÃ ¼rnberg Core Core Core Oldenburg Compr. Orsoy Compr. OsnabrÃ ¼ck Compr. Otterstadt Compr. Paderborn Compr. (Paderborn Lippstadt) Plochingen Compr. Puttgarden Compr. Rees Compr. Regensburg Core Rheinberg Compr. Rostock Compr. Core Core Saarlouis-Dillingen Compr. Sassnitz Compr. Schwarzheide Compr. Singen Compr. Speyer Compr. Spyck Compr. Stade-BÃ ¼tzfleth/Brunshausen Compr. Compr. Compr. Stollhofen Compr. Stolzenau Compr. Straubing-Sand Compr. StÃ ¼rzelberg Compr. Stuttgart Core* Core Core (Kornwestheim) Trier Compr. Ulm Compr. (Dornstadt) Vahldorf Compr. Weeze Compr. Wesel Compr. Wesseling Compr. Westerland-Sylt Compr. Wiesbaden Compr. Wilhelmshaven Core Wismar Compr. Worms Compr. Compr. WÃ ¶rth am Rhein Compr. Compr. EE Heltermaa Compr. KÃ ¤rdla Compr. Koidula Compr. Kuivastu Compr. Kuressaare Compr. PÃ ¤rnu Compr. Compr. Paldiski South Harbor Compr. RohukÃ ¼la Compr. SillamÃ ¤e Compr. Tallinn Core Core (Old City Harbour, Muuga Harbour, Paljassaare Harbour) Tartu Compr. Virtsu Compr. IE Carraig FhiÃ ¡in/Carrickfin Compr. (DÃ ºn na nGall/Donegal) Corcaigh/Cork Core Core Baile Ã tha Cliath/Dublin Core* Core (G.D.A. port cluster) Inis MÃ ³r/Inishmore Compr. CiarraÃ ­/Kerry - An Fearann Fuar/Farranfore Compr. An Cnoc/Knock Compr. (CÃ ºige Chonnacht/Connaught) Luimneach/Limerick Compr. (Sionainn/Shannon) Core (Sionainn-Faing/Shannon-Foynes) Ros LÃ ¡ir/Rosslare Compr. (Europort) Port LÃ ¡irge/Waterford Compr. Compr. EL Alexandroupolis Compr. Compr. Araxos Compr. Astipalaia Compr. AthÃ ­na Core* Core (Piraeus) Core (Piraeus/Thriasso Pedio) Chalkida Compr. Chania Compr. Compr. (Souda) Chios Compr. Compr. Elefsina Compr. Heraklion Core Core Igoumenitsa Core Ikaria Compr. Ioannina Compr. Kalamata Compr. Compr. Kalymnos Compr. Karpathos Compr. Kassos Compr. Kastelorizo Compr. Kastoria Compr. Katakolo Compr. Kavala Compr. Compr. Kefalonia Compr. Kerkyra Compr. Compr. Kithira Compr. Kos Compr. Kozani Compr. Kyllini Compr. Lamia Compr. Lavrio (Sounio) Compr. Leros Compr. Limnos Compr. Milos Compr. Mykonos Compr. Compr. Mytilini Compr. Compr. Naxos Compr. Compr. Nea Anchialos Compr. Paros Compr. Compr. Patras Core Core Preveza Compr. Rafina Compr. Rodos Compr. Compr. Samos Compr. Santorini Compr. Compr. Sitia Compr. Skiathos Compr. Compr. Skiros Compr. Syros Compr. Compr. Thessaloniki Core (Makedonia) Core Core Volos Compr. Zakinthos Compr. ES A CoruÃ ±a Compr. Core AlcÃ ¡zar de San JuÃ ¡n Core Algeciras Core (BahÃ ­a de Algeciras) Alicante Core Compr. AlmerÃ ­a Compr. Compr. Antequera (Bobadilla) Core Arrecife Compr. (Lanzarote) Compr. Arrubal (LogroÃ ±o) Compr. AvilÃ ©s Compr. (Asturias) Compr. Badajoz Compr. Compr. Barcelona Core* Core Core Bilbao Core Core Core Burgos Compr. CÃ ¡diz Compr. (BahÃ ­a de CÃ ¡diz) Cala Sabina (Formentera) Compr. Carboneras Compr. Cartagena Core CastellÃ ³n Compr. Ceuta Compr. CÃ ³rdoba Core El Hierro Compr. Compr. (La Estaca) El PenedÃ ©s (El Vendrell) Compr. Ferrol Compr. Figueras Compr. (El Far d'Emporda) Fuerteventura Compr. Compr. (Puerto Rosario) GijÃ ³n Core Girona Compr. Granada Compr. Huelva Core Huesca Compr. (PLHUS) Ibiza Compr. Compr. (Eivissa) Jerez Compr. La Palma Compr. Compr (Santa Cruz de La Palma) Las Palmas Core Core LeÃ ³n Compr. Core Linares Compr. Madrid Core (Barajas)* Core (Norte y Sur) MahÃ ³n (Menorca) Compr. Compr. MÃ ¡laga Core Compr. Melilla Compr. Compr. Monforte de Lemos (Ourense) Compr. Motril Compr. Murcia Compr. (San Javier) Core (ZAL) Palma de Mallorca Core* Core Pamplona Compr. Compr. (Noain) Pasajes Compr. Reus Compr. Sagunto Compr. Salamanca Compr. Compr. San Cibrao Compr. San SebastiÃ ¡n Compr. Compr. (Lezo) San SebastiÃ ¡n de la Gomera Compr. Compr. Santander Compr. Compr. Compr. (Torrelavega) Santiago de Compostela Compr. Sevilla Core Core Core Tarragona Core Tenerife Compr. (Norte: Los Rodeos) Core (Sur: Reina SofÃ ­a) Core (Santa Cruz) Toledo Compr. Tudela Compr. Valencia Core Core Valladolid Compr. Core Vigo Compr. Compr. Vitoria Compr. Zaragoza Compr. Core FR Aiton-Bourgneuf Compr. Ajaccio Compr. Compr. Avignon Core Bastia Compr. Compr. Bayonne Compr. Beauvais Compr. Biarritz Compr. Bordeaux Core (Merignac) Core Core Boulogne Compr. Brest Compr. Compr. Caen Compr. Compr. Calais Core Core (Eurotunnel) Cayenne Compr. Compr. Chalon-sur-SaÃ ´ne Core Chalons-sur-Marne Compr. (Paris-Vatry) Cherbourg Compr. Clermont-Ferrand Compr. Compr. Dieppe Compr. Dijon Core Dunkerque Core Core Core Fort de France Compr. Compr. Guadeloupe Compr. La Rochelle Compr. Compr. Le Boulou Compr. Le Havre Core Core Core Lille Core (Lesquin) Core Core (Dourges) Limoges Compr. Lorient Compr. Lyon Core (St.ExupÃ ©ry)* Core Core Marquion (Cambrai) Compr. Marseille Core (Provence) Core (Marseille) Core (Fos-sur-Mer) Core (Fos-sur-Mer) Core (Miramas) Mayotte Compr. Metz Core Montpellier Compr. Mulhouse Compr. (Mulhouse-Bale) Core (Ottmarsheim) Nancy Compr. Nantes Saint-Nazaire Compr. (Nantes Atlantique) Core Nesle Compr. Nice Core (CÃ ´te d'Azur)* Compr. Nogent-sur-Seine Compr. Noyon Compr. OrlÃ ©ans Compr. Paris Core (Charles de Gaulle)* Core (Orly)* Core Core Perpignan Compr. Point-Ã -Pitre Compr. PÃ ©ronne Compr. Port RÃ ©union Compr. Rennes Compr. Roscoff Compr. Rouen Core Core SÃ ¨te Compr. Compr. Saint-Denis-Gillot Compr. Saint-Malo Compr. Strasbourg Compr. (Strasbourg Entzheim) Core Core Thionville Compr. Toulon Compr. Toulouse Core (Blagnac) Core Valenciennes Compr. Villefranche-sur-SaÃ ´ne Compr. HR Dubrovnik Compr. Compr. Osijek Compr. Compr. PloÃ e Compr. Pula Compr. Compr. Rijeka Compr. Core Ã ibenik Compr. Sisak Compr. Slavonski Brod Core Split Compr. Compr. Vukovar Core Zadar Compr. Compr. Zagreb Core Core IT Alghero Compr. Ancona Compr. Core Core (Iesi) Augusta Core Bari Compr. Core Core Bologna Core Core Bolzano Compr. Brescia Compr. Compr. Brindisi Compr. Compr. Cagliari Core Core (Porto Foxi, Cagliari) Carloforte Compr. Catania Compr. (Fontanarossa, Comiso emergency runway) Compr. Cervignano Core Chioggia Compr. Compr. Civitavecchia Compr. Cremona Core Firenze Compr. Core (Prato) Foggia Compr. ForlÃ ¬ Compr. Fiumicino Compr. Gaeta Compr. Gallarate Compr. Gela Compr. Genova Core Core Core (Vado) Gioia Tauro Core Golfo Aranci Compr. La Maddalena Compr. La Spezia Core Lamezia Terme Compr. Lampedusa Compr. Livorno Core Core (Guasticce Collesalvetti) Mantova Core Compr. Marina di Carrara Compr. Messina Compr. Milano Core (Linate)* Core (Malpensa)* Core (Bergamo Orio al Serio) Compr. Core (Milano Smistamento) Milazzo Compr. Monfalcone Compr. Compr. Mortara Compr. Napoli Core (Capodichino) Core Core (Nola) Core (Marcianise-Maddaloni) Novara Core Olbia Compr. Compr. Orte Compr. Padova Core Palau Compr. Palermo Core Core (Palermo, Termini Imerese terminal) Pantelleria Compr. Parma Compr. (Bianconese di Fontevivo) Pescara Compr. Compr. (Manoppello) Piacenza Compr. Piombino Compr. Pisa Compr. Porto Levante Compr. Compr. Porto Nogaro Compr. Porto Torres Compr. Portoferraio Compr. Portovesme Compr. Ravenna Core Core Reggio Calabria Compr. Compr. Rivalta Scrivia Compr. Roma Core (Fiumicino)* Compr. (Ciampino) Core (Pomezia) Rovigo Compr. Compr. Salerno Compr. Savona - Vado Compr. Siracusa Compr. Taranto Core Torino Core Core (Orbassano) Trapani Compr. Compr. Trento Compr. Treviso Compr. Trieste Compr. Core Core Venezia Core Core Core Verona Compr. Core CY Larnaka Core Compr. Lefkosia Lemesos Core Pafos Compr. LV Daugavpils Compr. LiepÃ ja Compr. Compr. RÃ «ga Core (International)* Core Ventspils Compr. Core LT Kaunas Compr. Core KlaipÃ da Core Core Palanga Compr. Vilnius Core Core LU Luxembourg Core Core (Mertert) Core (Bettembourg) HU Baja Compr. Budapest Core (Liszt Ferenc)* Core (Csepel) Core (SoroksÃ ¡r) Debrecen Compr. DunaÃ ºjvÃ ¡ros Compr. GyÃ r Compr. (GyÃ r-GÃ ¶nyÃ ±) KomÃ ¡rom Core Miskolc Compr. MohÃ ¡cs Compr. Paks Compr. SÃ ¡rmellÃ ©k Compr. Sopron Compr. Szeged Compr. SzÃ ©kesfehÃ ©rvÃ ¡r Compr. ZÃ ¡hony Compr. MT Cirkewwa Compr. Marsaxlokk Core Mgarr Compr. Valletta Core (Malta - Luqa) Core NL Alblasserdam Compr. Almelo Core Almere Compr. Alphen aan den Rijn Compr. Amsterdam Core (Schiphol)* Core Core Core Arnhem Compr. Bergen op Zoom Core Beverwijk Compr. Born Compr. Cuijk Compr. Delfzijl/Eemshaven Compr. Den Bosch Compr. Den Helder Compr. Deventer Core Dordrecht Compr. Compr. Eemshaven Compr. Compr. Eindhoven Compr. Enschede Compr. Compr. Geertruidenberg Compr. Gennep Compr. Gorinchem Compr. Gouda Compr. Grave Compr. Groningen Compr. Compr. Harlingen Compr. Hengelo Core Kampen Compr. Lelystad Compr. Lemsterland Compr. Lochem Compr. Maasbracht Compr. Maasdriel Compr. Maassluis Compr. Maastricht Compr. (Maastricht - Aachen) Compr. Meppel Compr. Moerdijk Core Core Nijmegen Core Oosterhout Compr. Oss Compr. Reimerswaal Compr. Ridderkerk Compr. Roermond Compr. Rotterdam Core Core Core Core Sneek Compr. Stein Compr. Terneuzen, Vlissingen Core (Terneuzen) Core (Vlissingen) Core (Terneuzen) Core (Vlissingen) Tiel Compr. Tilburg Compr. Utrecht Core Veghel Compr. Velsen/IJmuiden Compr. Venlo Compr. Compr. (Trade Port Noord Limburg) Vlaardingen Compr. Wageningen Compr. Wanssum Compr. Zaandam Compr. Zaltbommel Compr. Zevenaar Compr. Zuidhorn Compr. Zwijndrecht Compr. Zwolle Compr. AT Graz Compr. Core (Werndorf) Innsbruck Compr. Klagenfurt - Villach Compr. (Klagenfurt) Compr. (Villach-FÃ ¼rnitz) Krems Compr. Linz - Wels Compr. (Linz) Core (Enns), Compr. (Linz) Core (Wels) Salzburg Compr. Compr. Wien Core (Schwechat)* Core Core Wolfurt Compr. WÃ ¶rgl Compr. PL BiaÃ ystok Compr. Braniewo Compr. Bydgoszcz Compr. Compr. Dorohusk / Okopy Compr. EÃ k Compr. GdaÃ sk, Gdynia Core (GdaÃ sk) Core (GdaÃ sk) Core (Gdynia) Core Katowice Core (Pyrzowice) Core (SlawkÃ ³w) Compr. (Gliwice / Pyrzowice) KrakÃ ³w Core Core Ã Ã ³dÃ º Core Core (Ã Ã ³dÃ º / StrykÃ ³w) MaÃ aszewicze / Terespol Compr. Medyka // Ã »urawica Compr. Police Compr. Compr. PoznaÃ  Core Core Rzepin Compr. RzeszÃ ³w Compr. Szczecin, Ã winoujÃ cie Core (Szczecin) Core (Szczecin) Core (Ã winoujÃ cie) Core (Szczecin) Core (Ã winoujÃ cie) Core (Szczecin) Core (Ã winoujÃ cie) Warszawa Core* Core WrocÃ aw Core Core PT Abrantes / Entroncamento Compr. Aveiro Compr. BraganÃ §a Compr. CaniÃ §al Compr. Corvo Compr. Elvas Compr. Faro Compr. Compr. (LoulÃ ©) Flores Compr. Funchal Compr. Compr. Horta Compr. Compr. Lajes das Flores Compr. Lajes (Terceira) Compr. Lisboa Core* Core Pico Compr. Ponta Delgada Compr. Compr. PortimÃ £o Compr. Porto Core (SÃ ¡ Carneiro) Core (LeixÃ µes) Core PoceirÃ £o Core Porto Santo Compr. Compr. Praia da VitÃ ³ria Compr. Santa Maria Compr. SÃ £o Jorge Compr. SetÃ ºbal Compr. Sines Core Core (GrÃ ¢ndola) Vila Real Compr. RO BacÃ u Compr. Baia Mare Compr. BrÃ ila Compr. Compr. BraÃov Compr. BucureÃti Core (Henri CoandÃ ) Compr. (1 Decembrie) Compr. (Glina) Core Calafat Core CÃ lÃ raÃi Compr. CernavodÃ  Core Cluj-Napoca Compr. Compr. ConstanÃ a Compr. Core Core Craiova Compr. Core Drobeta Turnu Severin Core GalaÃ i Core Core Giurgiu Core IaÃi Compr. Medgidia Compr. Moldova Veche Compr. OlteniÃ a Compr. Oradea Compr. Sibiu Compr. Suceava Compr. Compr. Sulina Compr. Compr. TimiÃoara Core Core Tulcea Compr. Compr. Compr. Turda Compr. SI Koper Core Ljubljana Core Core Maribor Compr. Compr. PortoroÃ ¾ Compr. SK Bratislava Core Core Core KomÃ ¡rno Core KoÃ ¡ice Compr. Compr. Leopoldov-Ã ulekovo Compr. Poprad Tatry Compr. Ã ½ilina Core FI EckerÃ ¶ Compr. EnontekiÃ ¶ Compr. Hanko Compr. Helsinki Core (Vantaa)* Core Ivalo Compr. Joensuu Compr. JyvÃ ¤skylÃ ¤ Compr. Kajaani Compr. Kaskinen Compr. Kemi Compr. (Kemi-Tornio) Compr. Kilpilahti (SkÃ ¶ldvik) Compr. KittilÃ ¤ Compr. Kokkola Compr. Kotka-Hamina Core (Hamina) Core (Kotka) Kouvola Core Kruunupyy Compr. Kuopio Compr. Kuusamo Compr. Lappeenranta Compr. Maarianhamina Compr. Compr. Oulu Compr. Compr. Pietarsaari Compr. Pori Compr. Compr. Rauma Compr. Rautaruukki/Raahe Compr. Rovaniemi Compr. Savonlinna Compr. Tampere Compr. Compr. Turku-Naantali Core (Turku) Core (Turku) Core (Naantali) Vaasa Compr. SE Ã ngelholm Compr. Ã lmhult Compr. Arvidsjaur Compr. GÃ ¤llivare Compr. GÃ ¤vle Compr. GÃ ¶teborg Core (Landvetter) Core Core Core Grisslehamn Compr. Hagfors Compr. Halmstad Compr. Helsingborg Compr. Hemavan Compr. JÃ ¶nkÃ ¶ping Compr. Compr. Kalmar Compr. KapellskÃ ¤r Compr. Karlshamn Compr. Karlskrona Compr. Kiruna Compr. KÃ ¶ping Compr. Compr. LuleÃ ¥ Compr. Core Lycksele Compr. MalmÃ ¶ Core (Sturup) Core Core Mora Compr. NorrkÃ ¶ping Compr. NykÃ ¶ping Compr. (Stockholm Skavsta) Oskarshamn Compr. Ã rebro Compr. Core (Hallsberg) Ã stersund Compr. OxelÃ ¶sund Compr. Pajala Compr. Ronneby Compr. SkellefteÃ ¥ Compr. Stenungsund Compr. Stockholm Core (Arlanda)* Compr. (Bromma) Core (Stockholm) Compr. (NynÃ ¤shamn) Core Core StrÃ ¶mstad Compr. Sundsvall Compr. Compr. Sveg Compr. Trelleborg Core Core UmeÃ ¥ Compr. Compr. Rosersberg Compr. Varberg Compr. VÃ ¤sterÃ ¥s Compr. Compr. Vilhelmina Compr. Visby Compr. Compr. Ystad Compr. UK Aberdeen Compr. Compr. Barra Compr. Belfast Compr. (City) Compr. (International) Core Benbecula Compr. Birmingham Core* Core Bournemouth Compr. Bristol Core Core Loch Ryan Ports Compr. Campbeltown Compr. Cardiff-Newport Compr. Core (Cardiff) Core (Newport) Corby Compr. (Eurohub) Cromarty Firth Compr. Daventry Compr. (Intl. Rail Freight Terminal) Dover/Folkestone Core Durham Compr. Edinburgh Core* Core (Forth, Grangemouth, Rosyth and Leith) Exeter Compr. Felixstowe-Harwich Core (Felixstowe) Core (Harwich) Fishguard Compr. Glasgow Core* Core (Clydeport, King George V dock, Hunterston and Greenock) Core (Mossend/ Coatbridge) Glensanda Compr. Goole Compr. Grimsby/Immingham Core (Grimsby and Immingham) Heysham Compr. Holyhead Compr. Hull Compr. Inverness Compr. Ipswich Compr. Islay Compr. Kirkwall Compr. Larne Compr. Leeds Core (Leeds/ Bradford) Core (Leeds/ Wakefield RRT) Liverpool Compr. Core Core London Core (City) Core (Gatwick)* Core (Heathrow)* Core (Luton)* Core (Stansted)* Core (London, London Gateway, Tilbury) Londonderry Compr. Compr. Manchester Core* Compr. (Manchester and Port Salford) Medway Compr. (Thamesport, Sheerness) Milford Haven Core Newcastle Compr. Newquay Compr. Norwich Compr. Nottingham Core (East Midlands) Orkney Compr. Plymouth Compr. Poole Compr. Port Salford Compr. Port Talbot Compr. Prestwick Compr. Ramsgate Compr. (Kent International) Compr. River Hull and Humber Compr. Scilly Isles Compr. Scrabster Compr. Selby Compr. Sheffield Compr. (Doncaster - Sheffield) Core (Doncaster RRT) Shetland Islands Compr. Compr. (Sullom Voe) Southampton, Portsmouth Compr. (Southampton) Core (Southampton) Compr. (Portsmouth) Stornoway Compr. Compr. Sumburgh Compr. Teesport Core Tiree Compr. Tyne Compr. Ullapool Compr. Warrenpoint Compr. Wick Compr. 3. Core network border crossing points to neighbouring countries: EU Member State Neighbouring Country Border Crossing (Road) Border Crossing (Rail) FINLAND RUSSIA Vaalimaa Vainikkala ESTONIA RUSSIA Luhamaa Koidula LATVIA RUSSIA Terehova Zilupe BELARUS PÃ ternieki Indra LITHUANIA RUSSIA Kybartai Kybartai BELARUS Medininkai Kena POLAND RUSSIA Grzechotki Braniewo BELARUS Kukuryki Terespol UKRAINE Korczowa PrzemyÃ l SLOVAKIA UKRAINE VyÃ ¡nÃ © NemeckÃ © Ã ierna nad Tisou HUNGARY UKRAINE BeregsurÃ ¡ny ZÃ ¡hony SERBIA RÃ ¶szke Kelebia CROATIA SERBIA Lipovac Tovarnik BOSNIA AND HERZEGOVINA Svilaj Slavonski Ã amac MONTENEGRO KarasoviÃ i / ROMANIA UKRAINE Siret VicÃani MOLDOVA Ungheni CristeÃti Jijia SERBIA Stamora MoraviÃ a Stamora MoraviÃ a BULGARIA SERBIA Kalotina Kalotina FYROM Gueshevo Gueshevo TURKEY Svilengrad Svilengrad GREECE ALBANIA Kakavia Krystallopigi FYROM Evzoni Idomeni TURKEY Kipi Pythion ANNEX III INDICATIVE MAPS OF THE TRANS EUROPEAN TRANSPORT NETWORK EXTENDED TO SPECIFIC THIRD COUNTRIES Map Finder Chart for Neighbouring Countries 11.1. Indicative Extension to Neighbouring Countries Comprehensive & Core Networks: Inland waterways and ports Kongeriket Norge / Kongeriket Noreg - LÃ ½Ã °veldiÃ ° Ã sland 11 11.2. Extension indicative aux pays voisins RÃ ©seau global: chemins de fer, ports et terminaux rail-route (TRR) RÃ ©seau central: chemins de fer (fret), ports et terminaux rail-route (TRR) Kongeriket Norge / Kongeriket Noreg - LÃ ½Ã °veldiÃ ° Ã sland 11 11.3. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports Kongeriket Norge / Kongeriket Noreg - LÃ ½Ã °veldiÃ ° Ã sland 11 11.4. Indicative Extension to Neighbouring Countries Comprehensive & Core Network: Roads, ports, rail road terminals and airports Kongeriket Norge / Kongeriket Noreg - LÃ ½Ã °veldiÃ ° Ã sland 11 12.1. Indicative Extension to Neighbouring Countries Comprehensive & Core Networks: Inland waterways and ports Schweiz / Suisse / Svizzera / Svizra - Liechtenstein 12 12.2. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways, ports and rail road terminals (RRT) Core Network: Railways (freight), ports and rail road terminals (RRT) Schweiz / Suisse / Svizzera / Svizra - Liechtenstein 12 12.3. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways and airports Core Network: Railways (passengers) and airports Schweiz / Suisse / Svizzera / Svizra - Liechtenstein 12 12.4. Indicative Extension to Neighbouring Countries Comprehensive & Core Network: Roads, ports, rail road terminals and airports Schweiz / Suisse / Svizzera / Svizra - Liechtenstein 12 13.1. Indicative Extension to Neighbouring Countries Comprehensive Network: Inland waterways and ports Western Balkans Region 13 13.2. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways, ports and rail road terminals (RRT) Western Balkans Region 13 13.3. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways and airports Western Balkans Region 13 13.4. Indicative Extension to Neighbouring Countries Comprehensive Network: Roads, ports, rail road terminals and airports Western Balkans Region 13 14.1. Indicative Extension to Neighbouring Countries Comprehensive Network: Inland waterways and ports TÃ ¼rkiye 14 14.2. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways, ports and rail road terminals (RRT) TÃ ¼rkiye 14 14.3. Indicative Extension to Neighbouring Countries Comprehensive Network: Railways and airports TÃ ¼rkiye 14 14.4. Indicative Extension to Neighbouring Countries Comprehensive Network: Roads, ports, rail road terminals and airports TÃ ¼rkiye 14 Statements by the Commission 1. "The Commission recalls that the decision to present projects for funding under the CEF is a prerogative of Member States. This prerogative is not affected in any way by the indicative percentages for specific transport objectives listed in Part IV of the Annex." 2. "The Commission strongly regrets the inclusion of article 18 introducing the examination procedure referred to in Article 5 of Regulation (EU) No 182/2011 for the granting of Union financial assistance to the projects or parts of projects selected following every call for proposals on the basis of the multiannual or annual work programmes referred to in article 17 of the Connecting Europe Facility Regulation. The Commission recalls that it did not propose this procedure in any of the sectoral MFF acts. This was intended to simplify the MFF programmes to the benefit of the recipients of EU funding. The approval of grant decisions without committee scrutiny would accelerate the procedure reducing the time-to-grant for project promoters and avoiding unnecessary red tape and costs. Moreover, the Commission recalls that the taking of grant decisions is part of its institutional prerogative relating to the execution of the budget and therefore should not be adopted through comitology. The Commission also considers that this inclusion cannot serve as a precedent for other funding instruments because of the particular nature of the infrastructure projects in terms of impact on the territory of the Member States." 3. "The Commission regrets the inclusion in article 2(5) and article 5(2) of references to the costs of the executive agency entrusted by the Commission for the implementation of specific parts of the Connecting Europe Facility, in the context of programme support actions. The Commission recalls that it is the prerogative of the Commission itself to decide, after a prior cost-benefit analysis, to set up an executive agency with a view to entrusting it with certain tasks relating to the management of a programme, in accordance with the provisions of Council Regulation (EC) No 58/2003. The process of carrying out the cost-benefit analysis for the purpose of entrusting tasks to an executive agency for the implementation of the Connecting Europe Facility should not be pre-empted by the text of the CEF Regulation. The Commission also considers that the cap cannot serve as a precedent for other funding instruments, because of the particular nature of the infrastructure projects managed by the Agency".